Exhibit 10.1

 

GROSS LEASE

 

BR3 Partners,

 

as “Landlord”

 

and

 

AlphaSmart, Inc. a Delaware corporation,

 

as “Tenant”

 

1



--------------------------------------------------------------------------------

GROSS LEASE

 

SUMMARY OF BASIC LEASE TERMS

 

SECTION

(LEASE REFERENCE)

   TERMS     

A.

(Introduction)

   Lease Reference Date:    February 26, 2005

B.

(Introduction)

   Landlord:    BR3 Partners

C.

(Introduction)

   Tenant:    AlphaSmart, Inc., a California corporation

D.

(Section 1.21)

   Premises:    That area consisting of approximately 15,000 rentable square
feet, the address of which is 973 University Ave., Los Gatos, CA 95032, within
the Building as shown on Exhibit B.

E.

(Section 1.22)

   Project:    The land and improvements shown on Exhibit A consisting of one
(1) building(s) the aggregate area of which is approximately 15,000 rentable
square feet.

F.

(Section 1.7)

   Building    The building in which the Premises are located known as 973
University Ave., Los Gatos, CA 95032 containing approximately 15,000 rentable
square feet.

G.

(Section 1.30)

   Tenant’s Share:    100%

H.

(Section 4.6)

   Tenant’s Allocated Parking Stalls:    64 parking stalls

I.

(Section 1.28)

   Commencement Date:    August 14th, 2005

J.

(Section 1.18)

   Lease Term:    x 36 calendar months (plus the partial month following the
Commencement Date if such date is not the first day of the month)

 

2



--------------------------------------------------------------------------------

K.

(Section 3.1)

   Base Monthly Rent:    $ 30,000.00 increasing by 3% annually each September
first

L.

(Section 3.3)

   Prepaid Rent:    $ N/A

M.

(Section 3.5)

   Security Deposit:    $30,000.00

N.

(Section 4.1)

   Permitted Use:    General office and legal related uses

O.

(Section 5.2)

   Permitted Tenant’s Alterations Limit:    $5,000.00

P.

(Section 8.1)

   Common Operating Expense Base Amount:    x Common Operating Expenses paid or
incurred by Landlord during the 2005 calendar year

Q.

(Section 9.1)

   Tenant’s Liability Insurance Minimum:    $2,000,000.00

R.

(Section 1.3)

   Landlord’s Address:   

985 University Ave.

Suite 12

Los Gatos, CA

(408) 354-5222

S.

(Section 1.3)

   Tenant’s Address:   

973 University Ave.

Los Gatos, CA 95032

T.

(Section 15.13)

   Retained Real Estate Brokers:    Colliers International (for Tenant)

U.

(Section 1.17)

   Lease:    This Gross Lease includes the Summary of the Basic Lease Terms, the
Lease, and the following exhibits and addenda: Exhibit A (site plan of the
Project), Exhibit B (diagram of Premises shown as cross-hatched), Exhibit C
(Work Letter), Exhibit D (Memorandum of Commencement Date), Exhibit E (form of
Subordination Agreement), Exhibit F (Landlord Services), and Exhibit G (Rules
and Regulations).

 

3



--------------------------------------------------------------------------------

The foregoing Summary is hereby incorporated into and made a part of this Lease.
Each reference in this Lease to any term of the Summary shall mean the
respective information set forth above and shall be construed to incorporate all
of the terms provided under the particular paragraph pertaining to such
information. In the event of any conflict between the Summary and the Lease, the
Summary shall control.

 

LANDLORD:   TENANT: BR3 PARTNERS   ALPHASMART, INC., A DELAWARE CORPORATION By:
 

/s/ Jim Rees

--------------------------------------------------------------------------------

  By:  

/s/ Ketan D. Kothari

--------------------------------------------------------------------------------

Title:   GENERAL PARTNER   Title:   CEO         By:  

/s/ Manish D. Kothari

--------------------------------------------------------------------------------

        Title:   President Dated: 3/11/05   Dated: March 9, 2005

 

4



--------------------------------------------------------------------------------

GROSS LEASE

 

This Gross Lease (“Lease”) is dated, for reference purposes only, as of the
Lease Reference Date specified in Section A of the Summary of Basic Lease Terms
(“Summary”), and is made by and between the party identified as Landlord in
Section B of the Summary and the party identified as Tenant in Section C of the
Summary.

 

ARTICLE 1

 

DEFINITIONS

 

1.1 General. Any initially capitalized term that is given a special meaning by
this Article 1, the Summary, or by any other provision of this Lease (including
the exhibits attached hereto) shall have such meaning when used in this Lease or
any addendum or amendment hereto unless otherwise clearly indicated by the
context.

 

1.2 Additional Rent. The term “Additional Rent” is defined in Section 3.2.

 

1.3 Address for Notices. The term “Address for Notices” shall mean the addresses
set forth in Sections R and S of the Summary; provided, however, that after the
Commencement Date, Tenant’s Address for Notices shall be the address of the
Premises.

 

1.4 Agents. The term “Agents” shall mean the following: (i) with respect to
Landlord or Tenant, the agents, employees, contractors and invitees of such
party, and (ii) in addition with respect to Tenant, Tenant’s subtenants and
their respective agents, employees, contractors and invitees.

 

1.5 Agreed interest Rate. The term “Agreed Interest Rate” shall mean that
interest rate determined as of the time it is to be applied that is equal to the
lesser of (i) the higher of five percent (5%) in excess of the discount rate
established by the Federal Reserve Bank of San Francisco as it may be adjusted
from time to time, or ten percent (10%) per annum, or (ii) the maximum interest
rate permitted by Law.

 

1.6 Base Monthly Rent. The term “Base Monthly Rent” shall mean the fixed monthly
rent payable by Tenant pursuant to Section 3.1 which is specified in Section K
of the Summary.

 

1.7 Building. The term “Building” shall mean the building in which the Premises
are located which Building is identified in Section F of the Summary, the
rentable area of which is referred to herein as the “Building Rentable Area.”

 

1.8 Commencement Date. The term “Commencement Date” is the date the Lease Term
commences, which term is defined in Section 2.2.

 

1.9 Common Area. The term “Common Area” shall mean all areas and facilities
within the Project that are not designated by Landlord for the exclusive use of
Tenant or any other lessee or other occupant of the Project, including, without
limitation, the parking areas, access and perimeter roads, pedestrian sidewalks,
landscaped areas, trash enclosures, recreation areas and the like.

 

5



--------------------------------------------------------------------------------

1.10 Common Operating Expenses. The term “Common Operating Expenses” is defined
in Section 8.2.

 

1.11 Consumer Price Index. The term “Consumer Price Index” shall refer to the
Consumer Price Index, All Urban Consumers, subgroup “All Items”, for the San
Francisco-Oakland-San Jose metropolitan area (base year 1982-84 equals 100),
which is presently being published monthly by the United States Department of
Labor, Bureau of Labor Statistics. However, if this Consumer Price Index is
changed so that the base year is altered from that used as of the commencement
of the Lease Term, the Consumer Price Index shall be converted in accordance
with the conversion factor published by the United States Department of Labor,
Bureau of Labor Statistics to obtain the same results that would have been
obtained had the base year not been changed. If no conversion factor is
available, or if the Consumer Price Index is otherwise changed, revised or
discontinued for any reason, there shall be substituted in lieu thereof, and the
term “Consumer Price Index” shall thereafter refer to, the most nearly
comparable official price index of the United States government in order to
obtain substantially the same result as would have been obtained had the
original Consumer Price Index not been discontinued, revised or changed, which
alternative index shall be selected by Landlord in its reasonable judgment.

 

1.12 Effective Date. The term “Effective Date” shall mean the date the last
signatory to this Lease whose execution is required to make it binding on the
parties hereto shall have executed this Lease.

 

1.13 Event of Tenant’s Default. The term “Event of Tenant’s Default” is defined
in Section 13.1.

 

1.14 Hazardous Materials. The terms “Hazardous Materials” and “Hazardous
Materials Laws” are defined in Section 7.2E.

 

1.15 Insured and Uninsured Peril. The terms “Insured Peril” and “Uninsured
Peril” are defined in Section 11.2E.

 

1.16 Law(s). The term “Law(s)” shall mean any judicial decision, statute,
constitution, ordinance, resolution, regulation, rule, administrative order or
other requirement of any municipal, county, state, federal or other governmental
agency or authority having jurisdiction over the parties to this Lease or the
Premises, or both, in effect either at the Effective Date or any time during the
Lease Term.

 

1.17 Lease. The term “Lease” shall mean the Summary and all elements of this
Lease identified in Section U of the Summary, all of which are attached hereto
and incorporated herein by this reference.

 

1.18 Lease Term. The term “Lease Term” shall mean the term of this Lease, which
shall commence on the Commencement Date and, unless sooner terminated pursuant
to this Lease, shall continue for the period specified in Section J of the
Summary.

 

1.19 Lender. The term “Lender” shall mean any beneficiary, mortgagee, secured
party, ground or underlying lessor, or other holder of any Security Instrument
now or hereafter affecting the Project or any portion thereof.

 

6



--------------------------------------------------------------------------------

1.20 Permitted Use. The term “Permitted Use” shall mean the use specified in
Section N of the Summary, and no other use shall be permitted.

 

1.21 Premises. The term “Premises” shall mean that space described in Section D
of the Summary that is within the Building.

 

1.22 Project. The term “Project” shall mean that real property and the
improvements thereon which are specified in Section E of the Summary, the
aggregate rentable area of which is referred to herein as the “Project Rentable
Area.”

 

1.23 Private Restrictions. The term “Private Restrictions” shall mean all
recorded covenants, conditions and restrictions, private agreements, reciprocal
easement agreements, and any other recorded instruments affecting the use of the
Premises and/or the Project which exist as of the Effective Date and/or which
are recorded after the Effective Date.

 

1.24 Real Property Taxes. The term “Real Property Taxes” is defined in Section
8.3.

 

1.25 Rent. The term “Rent” or “rent” shall mean, collectively, Base Monthly
Rent, Additional Rent and all other payments of money payable to Landlord under
this Lease, whether or not such payments are specifically denominated as rent
hereunder.

 

1.26 Rentable Area. The term “Rentable Area” as used in this Lease shall mean,
with respect to the Premises, the rentable square feet set forth in Section D of
the Summary, and, with respect to the Project, the rentable square feet set
forth in Section E of the Summary (subject to reformulation pursuant to Section
1.32 below). Landlord and Tenant agree that (i) each has had an opportunity to
determine to its satisfaction the actual area of the Project, the Building and
the Premises, (ii) all measurements of area contained in this Lease are
conclusively agreed to be correct and binding upon the parties, even if a
subsequent measurement of any one of these areas determines that it is more or
less than the amount of area reflected in this Lease, and (iii) any such
subsequent determination that the area is more or less than shown in this Lease
shall not result in a change in any way of the computations of rent, improvement
allowances, or other matters described in this Lease where area is a factor.

 

1.27 Rules and Regulations. The term “Rules and Regulations” shall mean the
rules and regulations attached hereto as Exhibit G and any amendments or
supplements thereto and any additional rules and regulations, all as may be
adopted and promulgated by Landlord from time to time.

 

1.28 Scheduled Commencement Date. The term “Scheduled Commencement Date” shall
mean the date specified in Section I of the Summary.

 

1.29 Security Instrument. The term “Security Instrument” shall mean any ground
or underlying lease, mortgage or deed of trust which now or hereafter affects
the Project (or any portion thereof), and any renewal, modification,
consolidation, replacement or extension thereof.

 

1.30 Summary. The term “Summary” shall mean the Summary of Basic Lease Terms
executed by Landlord and Tenant that is part of this Lease.

 

1.31 Tenant’s Alterations. The term “Tenant’s Alterations” shall mean all
improvements, additions, alterations and fixtures installed in the Premises by
or for the benefit of Tenant following the Commencement Date which are not Trade
Fixtures.

 

7



--------------------------------------------------------------------------------

1.32 Tenant’s Share. The term “Tenant’s Share” shall mean the percentage
obtained by dividing Tenant’s Rentable Area by the Project Rentable Area, which,
as of the Effective Date, is the percentage identified in Section G of the
Summary. In the event Tenant’s Share is reformulated in accordance with this
Section 1.32, Landlord shall promptly provide Tenant notice of such
reformulation, together with a written statement showing in reasonable detail
the manner in which Tenant’s Share was reformulated and a list of all items of
Common Operating Expenses which will be accounted for using the reformulated
percentage. Any items of Common Operating Expenses to which the reformulated
share is not applied shall be accounted for using the original Tenant’s Share
set forth in Section G of the Summary.

 

1.33 Trade Fixtures. The term “Trade Fixtures” shall mean (i) Tenant’s
inventory, furniture, signs, business equipment and other personal property, and
(ii) anything affixed to the Premises by Tenant at its expense for purposes of
trade (except replacement of similar work or material originally installed by
Landlord) which can be removed without material injury to the Premises unless
such thing has, by the manner in which it is affixed, become an integral part of
the Premises.

 

ARTICLE 2

 

DEMISE, CONSTRUCTION, AND ACCEPTANCE

 

2.1 Demise of Premises. Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, for the Lease Term upon the terms and conditions of this
Lease, the Premises for Tenant’s own use in the conduct of Tenant’s business
together with (i) the non-exclusive right to use the number of Tenant’s
Allocated Parking Stalls within the Common Area (subject to the limitations set
forth in Section 4.6), and (ii) the non-exclusive right to use the Common Area
for ingress to and egress from the Premises. Landlord reserves the use of the
exterior walls, the roof and the area beneath and above the Premises, together
with the right to install, maintain, use and replace ducts, wires, conduits and
pipes leading through the Premises in locations which will not materially
interfere with Tenant’s use of the Premises.

 

2.2 Commencement Date. August 14, 2005. Tenant is in occupancy of the Premises
under a separate lease document. Landlord shall construct improvements set forth
in the Work Letter attached hereto as Exhibit C in accordance with Landlord and
Tenant’s mutually agreed improvement schedule, which such improvements may or
may not occur prior to the Commencement Date. Such improvements to the Premises
shall not affect the Commencement Date set forth herein. Landlord shall use its
best efforts to perform improvements to the Premises on “off hours” and in such
a fashion as to reduce unreasonable disruption to Tenant.

 

2.3 Construction of Improvements. Landlord shall construct certain improvements
that shall constitute or become part of the Premises if required by, and then in
accordance with, the terms of the Work Letter attached hereto as Exhibit C (and,
if Exhibit C is left blank, then Landlord shall not be obligated to construct
any improvements to the Premises). Except as specifically provided in Exhibit C
attached hereto, Landlord shall have no obligation whatsoever to in any way
alter or improve the Premises. Tenant acknowledges that it has had an
opportunity to conduct, and has conducted, such inspections of the Premises as
it deems necessary to evaluate its

 

8



--------------------------------------------------------------------------------

condition. Except as otherwise specifically provided herein, Tenant agrees to
accept possession of the Premises in its then existing condition “AS-IS”,
including all patent and latent defects. Tenant’s taking possession of any part
of the Premises shall be deemed to be an acceptance by Tenant of any work of
improvement done by Landlord in such part as complete and in accordance with the
terms of this Lease, subject to Landlord’s obligations, if any, under Exhibit C
attached hereto.

 

2.4 Delay in Delivery of Possession. Intentionally Omitted.

 

2.5 Early Occupancy. If Tenant enters or permits its Agents to enter the
Premises prior to the Commencement Date with the written permission of Landlord,
it shall do so upon all of the terms of this Lease (including its obligations
regarding indemnity and insurance) except those regarding the obligation to pay
rent under this Lease, which shall commence on the Commencement Date.

 

2.6 Relocation. Intentionally Omitted.

 

2.7 No Roof Rights. In no event shall Tenant have any rights whatsoever to use
all or any portion of the roof of the Building, it being understood and agreed
that Landlord expressly reserves the right to use (and/or permit others to use)
the roof of the Building in its sole and absolute discretion.

 

ARTICLE 3

 

RENT

 

3.1 Base Monthly Rent. Commencing on the Commencement Date and continuing
throughout the Lease Term, Tenant shall pay to Landlord the Base Monthly Rent
set forth in Section K of the Summary.

 

3.2 Additional Rent. Commencing on the Commencement Date and continuing
throughout the Lease Term, Tenant shall pay the following as additional rent
(the “Additional Rent”): (i) any late charges or interest due Landlord pursuant
to Section 3.4; (ii) Tenant’s Share of Common Operating Expenses as provided in
Section 8.1; (iii) Landlord’s share of any Transfer Consideration received by
Tenant upon certain assignments and sublettings as required by Section 14.1;
(iv) any legal fees and costs due Landlord pursuant to Section 15.9; and (v) any
other sums or charges payable by Tenant pursuant to this Lease.

 

3.3 Payment of Rent. Concurrently with Tenant’s execution of this Lease, Tenant
shall pay to Landlord the amount set forth in Section L of the Summary as
prepayment of rent for credit against the first installment(s) of Base Monthly
Rent. All rent required to be paid in monthly installments shall be paid in
advance on the first day of each calendar month during the Lease Term. If
Section K of the Summary provides that the Base Monthly Rent is to be increased
during the Lease Term and if the date of such increase does not fall on the
first day of a calendar month, such increase shall become effective on the first
day of the next calendar month. All rent shall be paid in lawful money of the
United States, without any abatement, deduction or offset whatsoever (except as
specifically provided in Sections 11.4 and 12.3), and without any prior demand
therefor. Rent shall be paid to Landlord at its address set forth in Section R
of the Summary, or at such

 

9



--------------------------------------------------------------------------------

other place as Landlord may designate from time to time. Tenant’s obligation to
pay Base Monthly Rent and Tenant’s Share of Common Operating Expenses shall be
prorated at the commencement and expiration of the Lease Term.

 

3.4 Late Charge and Interest. Tenant acknowledges that late payment by Tenant to
Landlord of Rent under this Lease will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of which is extremely difficult or
impracticable to determine. Such costs include, but are not limited to,
processing and accounting charges, late charges that may be imposed on Landlord
by the terms of any Security Instrument, and late charges and penalties that may
be imposed due to late payment of any Additional Rent. Therefore, if any
installment of Base Monthly Rent or any payment of Additional Rent or other rent
due from Tenant is not received by Landlord in good funds by ten (10) days from
the applicable due date, Tenant shall pay to Landlord an additional sum equal to
five percent (5%) of the amount overdue as a late charge. The parties
acknowledge that this late charge represents a fair and reasonable estimate of
the costs that Landlord will incur by reason of late payment by Tenant. In no
event shall this provision for a late charge be deemed to grant to Tenant a
grace period or extension of time within which to pay any rent or prevent
Landlord from exercising any right or remedy available to Landlord upon Tenant’s
failure to pay any rent due under this Lease in a timely fashion, including any
right to terminate this Lease pursuant to Section 13.2C. If any rent remains
delinquent for a period in excess of thirty (30) days then, in addition to such
late charge, Tenant shall pay to Landlord interest on any rent that is not paid
when due at the Agreed Interest Rate following the date such amount became due
until paid.

 

3.5 Security Deposit. Concurrently with its execution of this Lease, Tenant
shall deposit with Landlord the amount set forth in Section M of the Summary as
security for the performance by Tenant of its obligations under this Lease, and
not as prepayment of rent (the “Security Deposit”). Landlord may from time to
time apply such portion of the Security Deposit as is necessary for the
following purposes: (i) to remedy any default by Tenant in the payment of rent;
(ii) to repair damage to the Premises caused by Tenant; (iii) to clean the
Premises upon the expiration or sooner termination of the Lease; and/or (iv) to
remedy any other default of Tenant to the extent permitted by Law, including,
without limitation, on account of damages owing to Landlord under Section 13.2,
and, in this regard, Tenant hereby waives any restriction on the uses to which
the Security Deposit may be put contained in California Civil Code Section
1950.7. In the event the Security Deposit or any portion thereof is so used,
Tenant agrees to pay to Landlord promptly upon demand an amount in cash
sufficient to restore the Security Deposit to the full original amount. Landlord
shall not be deemed a trustee of the Security Deposit, may use the Security
Deposit in business, and shall not be required to segregate it from its general
accounts. Tenant shall not be entitled to any interest on the Security Deposit.
If Landlord transfers the Premises during the Lease Term, Landlord may pay the
Security Deposit to any transferee of Landlord’s interest in conformity with the
provisions of California Civil Code Section 1950.7 and/or any successor statute,
in which event the transferring Landlord will be released from all liability for
the return of the Security Deposit. If Tenant performs every provision of this
Lease to be performed by Tenant, the unused portion of the Security Deposit
shall be returned to Tenant (or the last assignee of Tenant’s interest under
this Lease) within fifteen (15) days following the expiration or sooner
termination of this Lease and the surrender of the Premises by Tenant to
Landlord in accordance with the terms of this Lease. If this Lease is terminated
following an Event of Tenant’s Default, the unpaid portion of the Security
Deposit, if any, shall be returned to Tenant two (2) weeks after final
determination of all damages due Landlord, and, in this respect, the provisions
of California Civil Code Section 1950.7 are hereby waived by Tenant.

 

10



--------------------------------------------------------------------------------

ARTICLE 4

 

USE OF PREMISES

 

4.1 Limitation on Use. Tenant shall use the Premises solely for the Permitted
Use specified in Section N of the Summary and for no other purpose whatsoever
without the prior written consent of Landlord, which consent may be withheld
and/or conditioned by Landlord in its sole and absolute discretion. Tenant shall
not do anything in or about the Premises which will (i) cause structural injury
to the Building, or (ii) cause damage to any part of the Building except to the
extent reasonably necessary for the installation of Tenant’s Trade Fixtures and
Tenant’s Alterations, and then only in a manner which has been first approved by
Landlord in writing. Tenant shall not operate any equipment within the Premises
which will (i) materially damage the Building or the Common Area, (ii) overload
existing electrical systems or other mechanical equipment servicing the
Building, (iii) impair the efficient operation of the sprinkler system or the
heating ventilating or air conditioning (“HVAC”) equipment within or servicing
the Building, or (iv) damage, overload or corrode the sanitary sewer system.
Tenant shall not attach, hang or suspend anything from the ceiling, roof, walls
or columns of the Building or set any load on the floor in excess of the load
limits for which such items are designed nor operate hard wheel forklifts within
the Premises. Any dust, fumes, or waste products generated by Tenant’s use of
the Premises shall be contained and disposed so that they do not (i) create an
unreasonable fire or health hazard, (ii) damage the Premises, or (iii) result in
the violation of any Laws. Tenant shall not change the exterior of the Building
or install any equipment or antennas on or make any penetrations of the exterior
or roof of the Building. Tenant shall not commit any waste in or about the
Premises, and Tenant shall keep the Premises in a neat, clean, attractive and
orderly condition, free of any nuisances. If Landlord designates a standard
window covering for use throughout the Building, Tenant shall use this standard
window covering to cover all windows in the Premises. Tenant shall not conduct
on any portion of the Premises or the Project any sale of any kind, including,
without limitation, any public or private auction, fire sale,
going-out-of-business sale, distress sale or other liquidation sale.

 

4.2 Compliance with Regulations. Tenant shall not use the Premises in any manner
which violates any Laws or Private Restrictions which affect the Premises.
Tenant shall abide by and promptly observe and comply with all Laws and Private
Restrictions. Tenant shall not use the Premises in any manner which will cause a
cancellation of any insurance policy covering the Premises, the Building,
Tenant’s Alterations or any improvements installed by Landlord at its expense or
which poses an unreasonable risk of damage or injury to the Premises. Tenant
shall not sell, or permit to be kept, used, or sold in or about the Premises any
article which may be prohibited by the standard form of fire insurance policy.
Tenant shall comply with all reasonable requirements of any insurance company,
insurance underwriter or Board of Fire Underwriters which are necessary to
maintain the insurance coverage carried by either Landlord or Tenant pursuant to
this Lease.

 

4.3 Outside Areas. No materials, supplies, tanks or containers, equipment,
finished products or semi-finished products, raw materials, inoperable vehicles
or articles of any nature shall be stored upon or permitted to remain outside of
the Premises.

 

4.4 Signs. Tenant shall not place on any portion of the Premises any sign,
placard, lettering in or on windows, banner, displays or other advertising or
communicative material which is visible from the exterior of the Building
without the prior written approval of Landlord. All such approved signs shall
strictly conform to all Laws, Private Restrictions, and any sign criteria
established by Landlord for the Building from time to time, and shall be
installed at the expense of Tenant. Tenant shall maintain such signs in good
condition and repair, and, upon the expiration or sooner termination of this
Lease, remove the same and repair any damage caused thereby, all at its sole
cost and expense and to the reasonable satisfaction of Landlord. Notwithstanding
the forgoing, Tenant’s existing signage is approved by Landlord.

 

11



--------------------------------------------------------------------------------

4.5 No Light, Air or View Easement. Any diminution or shutting off of light, air
or view by any structure which may be erected on the Project or any lands
adjacent to the Project shall in no way affect this Lease or impose any
liability on Landlord.

 

4.6 Parking. Tenant is allocated and shall have the non-exclusive right to use
the non-exclusive parking spaces located within the Project from time to time,
for its use and the use of Tenant’s Agents, in common with other tenants of the
Project, up to, but not exceeding, the lesser of (i) the number of allocated
parking spaces set forth in Section H of the Summary, or (ii) the Tenant’s Share
of the non-exclusive parking spaces available for use within the Project from
time to time (which as of the Effective Date is the percentage set forth in
Section G of the Summary), the location of which parking spaces may be
designated from time to time by Landlord. Tenant shall not at any time use more
parking spaces than the number so allocated to Tenant or park its vehicles or
the vehicles of others in any portion of the Project not designated by Landlord
as a non-exclusive parking area. Tenant shall not have the exclusive right to
use any specific parking space. If Landlord grants to any other tenant the
exclusive right to use any particular parking space(s), Tenant shall not use
such spaces. Tenant shall not park or store vehicles at the Project for more
that (24) hours without the Landlord’s written consent in Landlord’s sole and
absolute discretion. Such unauthorized vehicles may be towed at Tenant’s
expense. Landlord reserves the right, after having given Tenant reasonable
notice, to have any vehicles owned by Tenant or Tenant’s Agents utilizing
parking spaces in excess of the parking spaces allowed for Tenant’s use to be
towed away at Tenant’s cost. All trucks and delivery vehicles shall be (i)
parked in such areas as Landlord may designate from time to time, (ii) loaded
and unloaded in a manner which does not interfere with the businesses of other
occupants of the Project, and (iii) permitted to remain on the Project only so
long as is reasonably necessary to complete loading and unloading. In the event
Landlord elects or is required by any Law to limit or control parking in the
Project, whether by validation of parking tickets or any other method of
assessment, Tenant agrees to participate in such validation or assessment
program under such rules and regulations as are from time to time established by
Landlord.

 

4.7 Rules and Regulations. Landlord may from time to time promulgate such Rules
and Regulations applicable to the Project and/or the Building as Landlord may,
in its sole discretion, deem necessary or appropriate for the care and orderly
management of the Project and the safety of its tenants and invitees. Such Rules
and Regulations shall be binding upon Tenant upon delivery of a copy thereof to
Tenant, and Tenant agrees to abide by such Rules and Regulations. If there is a
conflict between the Rules and Regulations and any of the provisions of this
Lease, the provisions of this Lease shall prevail. Landlord shall not be
responsible for the violation by any other tenant of the Project of any such
Rules and Regulations.

 

4.8 Telecommunications. The use of the Premises by Tenant for the Permitted Use
specified in Section N of the Summary shall not include using the Premises to
provide telecommunications services (including, without limitation, Internet
connections) to third parties, it being intended that Tenant’s
telecommunications activities within the Premises be strictly limited to such
activities as are incidental to general office use.

 

12



--------------------------------------------------------------------------------

ARTICLE 5

 

TRADE FIXTURES AND ALTERATIONS

 

5.1 Trade Fixtures. Throughout the Lease Term, Tenant may provide and install,
and shall maintain in good condition, any Trade Fixtures required in the conduct
of its business in the Premises; provided, however, if the installation of any
Trade Fixtures will necessitate the making of any Tenant’s Alterations, then
Tenant shall not be permitted to make such installation unless and until the
applicable Tenant’s Alterations have been approved by Landlord pursuant to
Section 5.2. All Trade Fixtures shall remain Tenant’s property.

 

5.2 Tenant’s Alterations. Construction by Tenant of Tenant’s Alterations shall
be governed by the following:

 

A. Tenant shall not construct any Tenant’s Alterations or otherwise alter the
Premises without Landlord’s prior written approval, which approval may be
withheld and/or conditioned by Landlord in its sole and absolute discretion.
Tenant shall be entitled, without Landlord’s prior approval, to make Tenant’s
Alterations (i) which do not affect the structural or exterior pans or water
tight character of the Building, (ii) do not affect the HVAC, electrical,
plumbing or life safety systems of the Building, and (iii) the reasonably
estimated cost of which, plus the original cost of any part of the Premises
removed or materially altered in connection with such Tenant’s Alterations,
together do not exceed the Permitted Tenant’s Alterations Limit specified in
Section O of the Summary per work of improvement (and, for purposes thereof, all
work performed or commenced within a six (6) month period shall be considered a
single work of improvement). In the event Landlord’s approval for any Tenant’s
Alterations is required, Tenant shall not construct the Tenant’s Alterations
until Landlord has approved in writing the plans and specifications therefore,
within ten (10) days from submittal, and such Tenant’s Alterations shall be
constructed substantially in compliance with such approved plans and
specifications by a licensed contractor first approved by Landlord. All Tenant’s
Alterations constructed by Tenant shall be constructed by a reputable licensed
contractor (approved in writing by Landlord) in accordance with all Laws using
new materials of good quality.

 

B. Tenant shall not commence construction of any Tenant’s Alterations until (i)
all required governmental approvals and permits have been obtained, (ii) all
requirements regarding insurance imposed by this Lease have been satisfied,
(iii) Tenant has given Landlord at least five (5) days’ prior written notice of
its intention to commence such construction, and (iv) if requested by Landlord,
Tenant has obtained contingent liability and broad form builders’ risk insurance
in an amount reasonably satisfactory to Landlord if there are any perils
relating to the proposed construction not covered by insurance carried pursuant
to Article 9.

 

C. All Tenant’s Alterations shall remain the property of Tenant during the Lease
Term but shall not be altered or removed from the Premises. At the expiration or
sooner termination of the Lease Term, all Tenant’s Alterations shall be
surrendered to Landlord as part of the realty and shall then become Landlord’s
property, and Landlord shall have no obligation to reimburse Tenant for all or
any portion of the value or cost thereof; provided, however, Landlord expressly
reserves the right to require Tenant to remove any Tenant’s Alterations, prior
to the expiration or sooner termination of the Lease Term by providing Tenant
with written notice thereof prior to or upon such expiration or sooner
termination.

 

5.3 Alterations Required by Law. Tenant shall, at its sole cost and expense,
make any alteration, addition or change of any sort to the Premises, the
Building and the Project, that is required by any Law because of (i) Tenant’s
particular use or change of use of the Premises; (ii) Tenant’s application for
any permit or governmental approval; (iii) Tenant’s construction or installation
of any Tenant’s Alterations or Trade Fixtures; or (iv) an Event of Tenant’s
Default. Any such alterations, additions or changes shall be made by Tenant in
accordance with and subject to the

 

13



--------------------------------------------------------------------------------

provisions of Section 5.2. Any other alteration, addition, or change required by
Law which is not the responsibility of Tenant pursuant to the foregoing shall be
made by Landlord (subject to Landlord’s right to reimbursement from Tenant
specified in Section 5.4).

 

5.4 Amortization of Certain Capital Improvements. Tenant shall pay as Additional
Rent in the event Landlord reasonably elects or is required to make any of the
following kinds of capital improvements to the Project and the cost thereof is
not reimbursable as a Common Operating Expense or is not the responsibility of
Tenant pursuant to Section 5.3: (i) capital improvements required to be
constructed in order to comply with any Laws (including compliance with
Hazardous Materials Laws, other than where such compliance is necessitated by
reason of the particular use of Hazardous Materials by any tenant or related
party or in connection with the remediation of any contamination caused by any
tenant or related party, which matters are governed by Section 7.2 below) not in
effect or applicable to the Project as of the Effective Date; (ii)
(intentionally deleted); (iii) replacement of capital improvements or building
service equipment existing as of the Effective Date when required because of
normal wear and tear; and (iv) restoration of any part of the Project that has
been damaged by any peril to the extent the cost thereof is not covered by
insurance proceeds actually recovered by Landlord up to a maximum amount per
occurrence of ten percent (10%) of the then replacement cost of the Project. The
amount of Additional Rent Tenant is to pay with respect to each such capital
improvement shall be determined as follows:

 

A. All costs paid by Landlord to construct such improvements (including
financing costs) shall be amortized over the useful life of such improvement (as
reasonably determined by Landlord in accordance with generally accepted
accounting principles) with interest on the unamortized balance at the then
prevailing market rate Landlord would pay if it borrowed funds to construct such
improvements from an institutional lender, and Landlord shall inform Tenant of
the monthly amortization payment required to so amortize such costs, and shall
also provide Tenant with the information upon which such determination is made;
and

 

B. As Additional Rent, Tenant shall pay at the same time the Base Monthly Rent
is due an amount equal to Tenant’s Share of such monthly amortization payment
for each month after such improvements are completed until the first to occur of
(i) the expiration of the Lease Term (as it may be extended), or (ii) the end of
the term over which such costs were amortized.

 

5.5 Mechanic’s Liens. Tenant shall keep the Project free from any liens and
shall pay when due all bills arising out of any work performed, materials
furnished, or obligations incurred by or at the direction of Tenant or Tenant’s
Agents relating to the Project. If Tenant fails to cause the release of record
of any lien(s) filed against the Project (or any portion thereof) or its
leasehold interest therein by payment or posting of a proper bond within ten
(10) days from the date of the lien filing(s), then Landlord may, at Tenant’s
expense, cause such lien(s) to be released by any means Landlord deems proper,
including, but not limited to, payment of or defense against the claim giving
rise to the lien(s). All sums disbursed, deposited or incurred by Landlord in
connection with the release of the lien(s) shall be due and payable by Tenant to
Landlord on demand by Landlord, together with interest at the Agreed Interest
Rate from the date of demand until paid by Tenant.

 

5.6 Taxes on Tenant’s Property. Tenant shall pay before delinquency any and all
taxes, assessments, license fees and public charges levied, assessed or imposed
against Tenant or Tenant’s estate in this Lease or the property of Tenant
situated within the Premises which become due during the Lease Term, including,
without limitation, Tenant’s Alterations and Trade Fixtures. If any tax or other
charge is assessed by any governments agency because of the execution of this
Lease, such tax shall be paid by Tenant. On demand by Landlord, Tenant shall
furnish Landlord with satisfactory evidence of these payments.

 

14



--------------------------------------------------------------------------------

ARTICLE 6

 

REPAIR AND MAINTENANCE

 

6.1 Tenant’s Obligation to Maintain. By taking possession of the Premises,
Tenant shall be deemed to have accepted the Premises as being in good, sanitary
order, condition and repair. Tenant shall, at Tenant’s sole cost and expense,
keep the Premises and every part thereof in good condition and repair, damage
thereto from causes beyond the control of Tenant and ordinary wear and tear
excepted. Tenant shall upon the expiration or sooner termination of this Lease
hereof surrender the Premises in the condition described in Section 15.2. Except
as specifically provided in an addendum, if any, to this Lease, Landlord shall
have no obligation whatsoever to alter, remodel, improve, repair, decorate or
paint the Premises or any part thereof and the parties hereto affirm that
Landlord has made no representations to Tenant respecting the condition of the
Premises or the Building except as expressly herein set forth.

 

6.2 Landlord’s Obligation to Maintain. Landlord shall repair and maintain, in
reasonably good condition, except as provided in Sections 11.2 and 12.3, the
following: (i) the structural components of the Building, (ii) the Common Area
of the Building, and (iii) the electrical, life safety, plumbing, sewage and
HVAC systems serving the Building, installed or furnished by Landlord. Landlord
shall also furnish or cause to be furnished the services described on Exhibit F,
if any. It is an express condition precedent to all Landlord’s obligations to
repair and maintain that Tenant shall have first notified Landlord in writing of
the need for such repairs and maintenance. The cost of such maintenance, repair
and services shall be included as part of Common Operating Expenses unless such
maintenance, repairs or services are necessitated, in whole or in part, by the
act, neglect, fault or omission of Tenant or Tenant’s Agents, or such services
are to be a separate charge to Tenant as described on Exhibit F, in which case
Tenant shall pay to Landlord the cost of such maintenance, repairs and services
within ten (10) days following Landlord’s written demand therefor. Tenant hereby
waives all rights provided for by the provisions of Sections 1941 and 1942 of
the California Civil Code and any present or future Laws regarding Tenant’s
right to make repairs at the expense of Landlord and/or to terminate this Lease
because of the condition of the Premises.

 

6.3 Control of Common Area. Landlord shall at all times have exclusive control
of the Common Area. Landlord shall have the right, exercisable in its sole and
absolute discretion and without the same constituting an actual or constructive
eviction and without entitling Tenant to any abatement of rent, to: (i) close
any part of the Common Area to whatever extent required in the opinion of
Landlord’s counsel to prevent a dedication thereof or the accrual of any
prescriptive rights therein; (ii) temporarily close the Common Area to perform
maintenance or for any other reason deemed sufficient by Landlord; (iii) change
the shape, size, location and extent of the Common Area; (iv) eliminate from or
add to the Project any land or improvement, including multi-deck parking
structures; (v) make changes to the Common Area, including, without limitation,
changes in the location of driveways, entrances, passageways, doors and
doorways, elevators, stairs, restrooms, exits, parking spaces, parking areas,
sidewalks or the direction of the flow of traffic and the site of the Common
Area provided it doesn’t materially impact tenants normal course of business;
(vi) remove unauthorized persons from the Project; and/or (vii) change the name
or address of the Building or Project. Tenant shall keep the Common Area clear
of all obstructions created or permitted by Tenant. If, in the opinion of
Landlord, unauthorized persons are using any of the Common Area by reason of the
presence of Tenant in the Building, Tenant, upon demand of Landlord, shall
restrain such unauthorized use by appropriate proceedings. In exercising any
such rights regarding the Common Area, (i) Landlord shall make a reasonable
effort to minimize any

 

15



--------------------------------------------------------------------------------

disruption to Tenant’s business, and (ii) Landlord shall not exercise its rights
to control the Common Area in a manner that would materially interfere with
Tenant’s use of the Premises without first obtaining Tenant’s consent, which
consent shall not be unreasonably withheld, conditioned or delayed.

 

ARTICLE 7

 

WASTE DISPOSAL AND UTILITIES

 

7.1 Waste Disposal. Tenant shall store its waste either inside the Premises or
within outside trash enclosures provided by Landlord

 

7.2 Hazardous Materials. Landlord and Tenant agree as follows with respect to
the existence or use of Hazardous Materials in, on or about the Project:

 

A. Except as otherwise permitted pursuant to Section 7.2C below, any handling,
transportation, storage, treatment, disposal or use of Hazardous Materials by
Tenant and Tenant’s Agents after the Effective Date in or about the Project is
strictly prohibited. Tenant shall indemnify, defend upon demand with counsel
reasonably acceptable to Landlord and hold harmless Landlord from and against
any liabilities, losses, claims, damages, lost profits, consequential damages,
interest, penalties, fines, monetary sanctions, attorneys’ fees, experts’ fees,
court costs, remediation costs, investigation costs, and other expenses which
result from or arise in any manner whatsoever out of the use, storage,
treatment, transportation, release, or disposal of any Hazardous Materials on or
about the Project caused or permitted by Tenant or Tenant’s Agents.

 

B. If the presence of Hazardous Materials in, on or about the Project caused or
permitted by Tenant or Tenant’s Agents results in contamination or deterioration
of water or soil resulting in a level of contamination greater than the levels
established as acceptable by any governmental agency having jurisdiction over
such contamination, then Tenant shall promptly take any and all action necessary
to investigate and remediate such contamination if required by Law or as a
condition to the issuance or continuing effectiveness of any governmental
approval which relates to the use of the Project or any part thereof. Tenant
shall further be solely responsible for, and shall defend indemnify and hold
Landlord and its Agents harmless from and against, all claims, costs and
liabilities, including, without limitation, attorneys’ fees and costs, arising
out of or in connection with any investigation and remediation required
hereunder to return the Project to its condition existing prior to the
appearance of such Hazardous Materials.

 

C. Tenant shall give written notice to Landlord as soon as reasonably
practicable of (i) any communication received from any governmental authority
concerning Hazardous Materials which relates to the Project, and (ii) any
contamination of the Project by Hazardous Materials which constitutes a
violation of any Hazardous Materials Laws. Tenant may use small quantities of
household chemicals such as adhesives, lubricants and cleaning fluids in order
to conduct its business at the Premises and such other Hazardous Materials as
are reasonably necessary for the operation of Tenant’s business of which
Landlord receives notice prior to such Hazardous Materials being brought onto
the Premises and which Landlord consents in writing may be brought onto the
Premises. Any such permitted use of Hazardous Materials shall be undertaken by
Tenant, at its sole cost and expense, in strict compliance with all Laws
(including, without limitation, Hazardous Materials Laws), including, without
limitation, the construction of any capital improvements that may be required by
reason of such use of Hazardous Materials. At any time during the Lease Term,
Tenant shall within five (5) days after written request therefor received from
Landlord, disclose in writing all Hazardous Materials that are being used by
Tenant in, on or about the Project, the nature of such use, and the manner of
storage and disposal.

 

16



--------------------------------------------------------------------------------

D. Landlord may cause testing wells to be installed on the Project, and may
cause the ground water to be tested to detect the presence of Hazardous
Materials by the use of such tests as arc then customarily used for such
purposes. If Tenant so requests, Landlord shall supply Tenant with copies of
such test results. The cost of such tests and of the installation, maintenance,
repair and replacement of such wells shall be paid by Tenant if such tests
disclose the existence of facts which give rise to liability of Tenant pursuant
to its indemnity given in Section 7.2A and/or Section 7.2B.

 

E. As used herein, the term “Hazardous Materials” means any hazardous or toxic
substance, material or waste which is or becomes regulated by any local
governmental authority, the State of California or the United States government.
The term “Hazardous Materials” includes, without limitation, petroleum products,
asbestos, PCB’s, and any material or substance which is (i) listed under Article
9 or defined as hazardous or extremely hazardous pursuant to Article 11 of Title
22 of the California Administrative Code, Division 4, Chapter 20, (ii) deemed as
a “hazardous waste” pursuant to Section 1004 of the Federal Resource
Conservation and Recovery Act, 42 U.S.C. 6901 et seq. (42 U.S.C. 6903), or (iii)
defined as a “hazardous substance” pursuant to Section 101 of the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. 9601 et seq.
(42 U.S.C. 9601). As used herein, the term “Hazardous Material Law(s)” shall
mean any statute, law, ordinance, or regulation of any governmental body or
agency (including the U.S. Environmental Protection Agency, the California
Regional Water Quality Control Board, and the California Department of Health
Services) which regulates the use, storage, release or disposal of any Hazardous
Materials.

 

F. The obligations of Landlord and Tenant under this Section 7.2 shall survive
the expiration or earlier termination of the Lease Term. Except as otherwise
provided in Section 5.4(i) above, the rights and obligations of Landlord and
Tenant with respect to issues relating to Hazardous Materials are exclusively
established by this Section 7.2. In the event of any inconsistency between any
other part of this Lease and this Section 7.2, the terms of this Section 7.2
shall control.

 

7.3 Utilities: Except as otherwise provided in this Section 7.3, all charges for
water, gas, electricity, sewer service, waste pick-up and other utilities shall
be included as part of Common Operating Expenses. Notwithstanding the foregoing,
Tenant shall pay, directly to the provider of such services, as the same shall
become due, all charges for water, gas, electricity, telephone, telex and other
electronic communications service, sewer service, waste pick-up and any other
utilities, materials or services furnished directly to or used by Tenant on or
about the Premises during the Lease Term, including, without limitation, any
temporary or permanent utility surcharge or other exactions whether or not
hereinafter imposed. If any such services and utilities are jointly metered and
not directly billed to Tenant, Tenant shall pay an equitable portion of all
charges as Additional Rent, with the determination of Tenant’s equitable portion
to be made by Landlord. Tenant shall pay for any and all telecommunication or
other utility system modifications or additions which it may require and which
Landlord expressly agrees to provide pursuant to the terms of this Lease or any
subsequent written agreement; provided, however, that nothing in this Lease
shall require Landlord to provide, modify or install any utility system or
utility system component for Tenant’s use except to the extent that the same is
required by law or by an express written agreement between Landlord and Tenant.
Landlord shall not be liable for, and Tenant shall not be entitled to, any
abatement or reduction of Rent or other compensation by reason of any
interruption or failure of utility services to the Premises.

 

17



--------------------------------------------------------------------------------

7.4 Utilities and Services. Tenant shall furnish or cause to be furnished to the
Premises the utilities and services necessary for Tenant’s use of the Premises,
including, but not limited to, heat, water and sewer, telecommunications,
janitorial, trash removal, fire protection, security, window cleaning and HVAC
services. To the extent Landlord has agreed to provide any utilities or services
hereunder, if any, Landlord shall not be in default hereunder or be liable for
any damages directly or indirectly resulting from, nor shall rent be abated by
reason of failure to furnish any of the foregoing items as a result of (a)
accident, breakage or repairs; (b) strikes, lockouts or other labor disturbance
or labor dispute of any character; (c) governmental regulation, moratorium or
other governmental action; (d) inability, despite the exercise of reasonable
diligence, to obtain any of the foregoing utilities or services; (e)
interruption necessary to install or repair facilities in the Building, or (f)
any other causes beyond Landlord’s reasonable control. In the event of any
failure, stoppage or interruption of such utilities or services, Landlord shall
diligently attempt to promptly resume the utilities or service in question.

 

7.5 Compliance with Regulations. Tenant shall comply with all rules, regulations
and requirements promulgated by national, state or local governmental agencies
or utility suppliers concerning the use of utility services, including, without
limitation, any rationing, limitation or other control, together with all rules,
regulations and requirements promulgated by Landlord from time to time to
conserve utilities and/or reduce utilities costs. Tenant shall not be entitled
to terminate this Lease nor to any abatement in rent by reason of such
compliance.

 

7.6 Window Treatments. Landlord reserves the right, exercisable in its sole and
absolute discretion, to install and/or apply any treatments to the interior
and/or exterior surfaces of any windows of the Premises as Landlord may from
time to time desire.

 

ARTICLE 8

 

COMMON OPERATING EXPENSES

 

8.1 Tenant’s Obligation to Reimburse. As Additional Rent, Tenant shall pay
Tenant’s Share (specified in Section G of the Summary) of the amount (if any) by
which Common Operating Expenses paid or incurred in any calendar year during the
Lease Term exceeds the Common Operating Expense Base Amount identified in
Section P of the Summary (which excess is referred to herein as the “Excess
Expenses”) for any annual period or portion hereof. The following provision
shall apply to the foregoing obligation of Tenant:

 

A. Payment shall be made by whichever of the following methods is from time to
time designated by Landlord, and Landlord reserves the right to change the
method of payment at any time in its sole and absolute discretion. After each
calendar year during the Lease Term, Landlord may invoice Tenant for Tenant’s
Share of the Excess Expenses for such calendar year, and Tenant shall pay such
amounts so invoiced within five (5) days after receipt of such notice.
Alternatively, (i) Landlord shall deliver to Tenant Landlord’s reasonable
estimate of the Excess Expenses it anticipates will be paid or incurred for the
calendar year in question; (ii) during such calendar year, Tenant shall pay such
Tenant’s Share of the estimated Excess Expenses in advance in equal monthly
installments due with each installment of Base Monthly Rent; and (iii) within
one hundred twenty (120) days after the end of such calendar year (or as soon
thereafter as is reasonably practical), Landlord shall furnish to Tenant a
statement in reasonable detail of the actual Excess Expenses for the just ending
calendar year or 2005. If Tenant’s estimated payments are less than Tenant’s
Share of actual Excess Expenses as shown by the applicable statement, Tenant
shall pay the difference to Landlord within fifteen (15) days after delivery of
such statement. If Tenant shall

 

18



--------------------------------------------------------------------------------

have overpaid Tenant’s Share of actual Excess Expenses, then Landlord shall
credit such overpayment toward Tenant’s next installment payment of Tenant’s
Share of estimated Excess Expenses. When the final determination is made of
Tenant’s Share of actual Excess Expenses for the calendar year in which this
Lease expires or sooner terminates, Tenant shall, even though this Lease has
terminated, pay the difference to Landlord within fifteen (15) days after
delivery of the final statement. Conversely, any overpayment by Tenant shall be
rebated by Landlord to Tenant concurrently with the delivery of such final
statement.

 

B. Within sixty (60) days after the date of Tenant’s receipt of Landlord’s
statement of actual Excess Expenses for any calendar year, Tenant may give
Landlord written notice of its intent to review records, invoices and receipts
relating to the actual Excess Expenses for such calendar year. Tenant shall
provide Landlord with at least ten (10) days prior written notice of the date
upon which it intends to review such records, invoices and receipts. The review
shall be performed during normal business hours at Landlord’s principal place of
business or such other location as may be designated by Landlord, and shall be
performed at Tenant’s sole cost and expense. Promptly following Tenant’s review
of such records, invoices and receipts, Tenant shall provide Landlord with a
copy of the results of such review and Tenant’s conclusions regarding any
overstatement or understatement by Landlord of actual Excess Expenses for such
calendar year. If Landlord disputes Tenant’s conclusions regarding any such
overstatement or understatement, Landlord shall select a certified public
accountant (which accountant may be Landlord’s accountant) (“Auditor”) to review
the accuracy of Tenant’s determination. During such Auditor’s review, Tenant
shall continue to pay, without abatement or offset, all Base Monthly Rent and
Additional Rent (as calculated by Landlord) payable by Tenant under this Lease.
Tenant shall be responsible for the cost and expense of such audit unless (a)
the Auditor finds greater than an overall five percent (5%) discrepancy
resulting in overpayment by Tenant, and (b) there is not a commercially
reasonable justification for Landlord’s determinations. In the event that the
Auditor finds greater than an overall five percent (5%) discrepancy resulting in
overpayment by Tenant and there is not a commercially reasonable justification
for Landlord’s determinations, then Landlord shall reimburse Tenant for the
reasonable cost and expense of the Audit, which reimbursement shall be made by
Landlord to Tenant within thirty (30) days following Landlord’s receipt of
Tenant’s written demand therefor, together with satisfactory evidence of the
sums paid by Tenant for such Audit. The Auditor’s decision shall be final and
binding on the parties. In the event Tenant fails to object in writing to
Landlord’s determination of actual Excess Expenses within sixty (60) days
following delivery of Landlord’s statement, Landlord’s determination of actual
Excess Expenses for the applicable calendar year shall be conclusive and binding
on Tenant and any future claims to the contrary shall be barred.

 

8.2 Common Operating Expenses Defined. The term “Common Operating Expenses”
shall be determined as if the Project were one hundred percent (100%) occupied
and shall mean the following:

 

A. All costs and expenses paid or incurred by Landlord in doing the following
(including payments to independent contractors providing services related to the
performance of the following): (i) maintaining, cleaning, repairing and
resurfacing the roof (including repair of leaks) and the exterior surfaces of
all buildings located on the Project; (ii) maintenance of the liability, fire,
property damage and any other insurance covering the Project carried by Landlord
pursuant to Section 9.2 or otherwise (including the prepayment of premiums for
coverage of up to one (1) year); (iii) maintaining, repairing when necessary
HVAC equipment, utility facilities and other building service equipment; (iv)
providing utilities to the Project (including lighting, trash removal and water
for landscaping irrigation); (v) complying with all applicable Laws and Private
Restrictions; (vi) operating, maintaining, repairing, cleaning, painting the
Common Area; (vii) replacement or

 

19



--------------------------------------------------------------------------------

installation of lighting fixtures, directional or other signs and signals,
irrigation systems, trees, shrubs, ground cover and other plant materials, and
all landscaping in the Common Area; (viii) providing the utilities and services
described on Exhibit F, if any, other than those which are described herein as
being separately chargeable to Tenant; and (ix) providing security services (if
any);

 

B. The following costs: (i) Real Property Taxes as defined in Section 8.3; (ii)
the amount of any deductible paid by Landlord under any insurance maintained by
Landlord; (iii) the cost to repair damage caused by an Uninsured Peril up to a
maximum amount in any twelve (12) month period equal to four percent (4%) of the
replacement cost of the Project; and (iv) that portion of all compensation
(including benefits and premiums for workers’ compensation and other insurance)
paid to or on behalf of employees of Landlord but only to the extent they are
involved in the performance of the work described by Sections 8.2A or 8.2D that
is fairly allocable to the Project;

 

C. Fees for management services rendered by either Landlord or a third party
manager engaged by Landlord (which may be a party affiliated with Landlord); and

 

D. All additional costs and expenses incurred by Landlord with respect to the
operation, protection, maintenance of the Project which would be considered a
current expense (and not a capital expenditure but subject to Tenant’s
obligations under Section 5.4) pursuant to generally accepted accounting
principles; provided, however, that Common Operating Expenses shall not include
any of the following: (i) debt payments on any loans affecting the Project; (ii)
depreciation of any buildings or any major systems of building service equipment
within the Project; (iii) leasing commissions; and (iv) the cost of tenant
improvements installed for the exclusive use of other tenants of the Project.

 

8.3 Real Property Taxes. The term “Real Property Taxes” shall mean all taxes,
assessments, levies, and other charges of any kind or nature whatsoever, general
and special, foreseen and unforeseen (including all installments of principal
and interest required to pay any existing or future general or special
assessments for public improvements, services or benefits, and any increases
resulting from reassessments resulting from a change in ownership, new
construction, or any other cause), now or hereafter imposed by any governmental
or quasi-governmental authority or special district having the direct or
indirect power to tax or levy assessments, which are levied or assessed against,
or with respect to the value, occupancy or use of all or any portion of the
Project (as now constructed or as may at any time hereafter be constructed,
altered or otherwise changed) or Landlord’s interest therein, the fixtures,
equipment and other property of Landlord, real or personal, that are an integral
part of and located on the Project, the gross receipts, income, or rentals from
the Project, or the use of parking areas, public utilities, or energy within the
Project, or Landlord’s business of leasing the Project. If at any time during
the Lease Term the method of taxation or assessment of the Project prevailing as
of the Effective Date shall be altered so that in lieu of or in addition to any
Real Property Taxes described above there shall be levied, assessed or imposed
(whether by reason of a change in the method of taxation or assessment, creation
of a new tax or charge, or any other cause) an alternate or additional tax or
charge (i) on the value, use or occupancy of the Project or Landlord’s interest
therein, or (ii) on or measured by the gross receipts, income or rentals from
the Project, on Landlord’s business of leasing the Project, or computed in any
manner with respect to the operation of the Project, then any such tax or
charge, however designated, shall be included within the meaning of the term
“Real Property Taxes” for purposes of this Lease. If any Real Property Tax is
based upon property or rents unrelated to the Project, then only that part of
such Real Property Taxes that is fairly allocable to the Project shall be
included within the meaning of the term “Real Property Taxes.” Notwithstanding
the foregoing the term “Real Property Taxes” shall not include estate,
inheritance, transfer, gift or franchise taxes of Landlord or the federal or

 

20



--------------------------------------------------------------------------------

state net income tax imposed on Landlord’s income from all sources. “Real
Property Taxes” shall also include any costs and expenses incurred by Landlord
in connection with appealing and/or contesting any Real Property Taxes.

 

ARTICLE 9

 

INSURANCE

 

9.1 Tenant’s Insurance. Throughout the entire Lease Term, Tenant shall maintain
insurance complying with all of the following:

 

A. Tenant shall procure, pay for and keep in full force and effect the
following:

 

(1) Commercial general liability insurance, including property damage, against
liability for personal injury, bodily injury, death and damage to property
occurring in or about, or resulting from an occurrence in or about, the Premises
with combined single limit coverage of not less than the amount of Tenant’s
Liability Insurance Minimum specified in Section Q of the Summary, which
insurance shall contain a “contractual liability” endorsement insuring Tenant’s
performance of Tenant’s obligation to indemnify Landlord contained in Section
10.3;

 

(2) Fire and property damage insurance in so-called “all risk” form insuring
Tenant’s Trade Fixtures and Tenant’s Alterations for the full actual replacement
cost thereof; and

 

(3) Such other insurance that from time to time is either (i) required by any
Lender, or (ii) reasonably required by Landlord and customarily carried by
tenants of similar property in similar businesses in the vicinity of the
Project.

 

B. Each policy of insurance required to be carried by Tenant pursuant to this
Section 9.1: (i) shall name Landlord and such other parties in interest as
Landlord reasonably designates as additional insured; (ii) shall be primary
insurance which provides that the insurer shall be liable for the full amount of
the loss up to and including the total amount of liability set forth in the
declarations without the right of contribution from any other insurance coverage
of Landlord; (iii) shall be in a form satisfactory to Landlord; (iv) shall be
carried with companies reasonably acceptable to Landlord and having a rating of
A+, AAA or better in “Best’s Insurance Guide;” (v) shall provide that such
policy shall not be subject to cancellation, lapse or change except after at
least thirty (30) days prior written notice to Landlord so long as such
provision of thirty (30) days notice is reasonably obtainable, but in any event
not less than ten (10) days prior written notice; (vi) shall not have a
“deductible” in excess of such amount as is approved by Landlord; (vii) shall
contain a cross lability endorsement; (viii) shall contain a “severability”
clause; and (ix) shall be in such form and include such endorsements as may be
required by any Lender or insurance advisor of Landlord. If Tenant has in full
force and effect a blanket policy of liability insurance with the same coverage
for the Premises as described above, as well as other coverage of other premises
and properties of Tenant, or in which Tenant has some interest, such blanket
insurance shall satisfy the requirements of this Section 9.1 provided such
blanket insurance shall have a Landlord’s protective liability endorsement
attached thereto in a form acceptable to Landlord.

 

C. A copy of each paid-up policy evidencing the insurance required to be carried
by Tenant pursuant to this Section 9.1 (appropriately authenticated by the
insurer) or a certificate of

 

21



--------------------------------------------------------------------------------

the insurer, certifying that such policy has been issued, providing the coverage
required by this Section 9.1, and containing the provisions specified herein,
shall be delivered to Landlord prior to the time Tenant or any of its Agents
enters the Premises and upon renewal of such policies, but not less than five
(5) days prior to the expiration of the term of such coverage. Landlord may, at
any time, and from time to time, inspect and/or copy any and all insurance
policies required to be procured by Tenant pursuant to this Section 9.1. If any
Lender or insurance advisor reasonably determines at any time that the amount of
coverage required for any policy of insurance Tenant is to obtain pursuant to
this Section 9.1 is not adequate, then Tenant shall increase such coverage for
such insurance to such amount as such Lender or insurance advisor reasonably
deems adequate.

 

9.2 Landlord’s Insurance. Landlord shall have the following obligations and
options regarding insurance:

 

A. Landlord shall maintain a policy or policies of fire and property damage
insurance in so-called “all risk” form insuring Landlord (and such others as
Landlord may designate) against loss of rents for a period of not less than
twelve (12) months and from physical damage to the Project with coverage of not
less than the full replacement cost thereof. Landlord may so insure the Project
separately, or may insure the Project with other property owned by Landlord
which Landlord elects to insure together under the same policy or policies. Such
fire and property damage insurance (i) may be endorsed to cover loss caused by
such additional perils against which Landlord may elect to insure, including,
without limitation, earthquake and/or flood, and to provide such additional
coverage as Landlord reasonably requires, and (ii) shall contain reasonable
“deductibles” which, in the case of earthquake and flood insurance, may be up to
fifteen percent (15%) of the replacement value of the property insured or such
higher amount as is then commercially reasonable. Landlord shall not be required
to cause such insurance to cover any Trade Fixtures or Tenant’s Alterations.

 

B. Landlord may (but without obligation) maintain a policy or policies of
commercial general liability insurance insuring Landlord (and such others as are
designated by Landlord) against liability for personal injury, bodily injury,
death and damage to property occurring or resulting from an occurrence in, on or
about the Project, with combined single limit coverage in such amount as
Landlord from time to time determines is reasonably necessary for its
protection, and/or such other insurance as Landlord may desire to maintain from
time to time or as may be required under any Security Instrument.

 

9.3 Tenant’s Obligation to Reimburse. The cost of all insurance maintained by
Landlord with respect to the Project shall be included as part of Common
Operating Expenses, except that, if Landlord’s insurance rates for the Project
are increased at any time during the Lease Term as a result of the nature of
Tenant’s use of the Premises, Tenant shall reimburse Landlord for the full
amount of such increase within fifteen (15) days following receipt of a bill
from Landlord therefor.

 

9.4 Release and Waiver of Subrogation. Landlord and Tenant each hereby waives
all rights of recovery against the other and the other’s Agents on account of
loss and damage occasioned to the property of such waiving party to the extent
only that such loss or damage is required to be insured against under any “all
risk” property insurance policies required by this Article 9; provided, however,
that (i) the foregoing waiver shall not apply to the extent of Tenant’s
obligations to pay deductibles under any such policies and this Lease, and (ii)
if any loss is due to the act, omission or negligence or willful misconduct of
Tenant or its agents, employees, contractors, guests or invitees, Tenant’s
liability insurance shall be primary and shall cover all losses and damages
prior to any other insurance hereunder. By this waiver it is the intent of the
parties that neither Landlord nor Tenant shall be liable to any insurance
company (by way of subrogation or

 

22



--------------------------------------------------------------------------------

otherwise) insuring the other party for any loss or damage insured against under
any “all-risk” property insurance policies required by this Article 9, even
though such loss or damage might be occasioned by the negligence of such party
or its Agents. The provisions of this Section 9.4 shall not limit the
indemnification, hold harmless and/or defense provisions elsewhere contained in
this Lease.

 

ARTICLE 10

 

LIMITATION ON LANDLORD’S

LIABILITY AND INDEMNITY

 

10.1 Limitation on Landlord’s Liability. Landlord shall not be liable to Tenant,
nor shall Tenant be entitled to terminate this Lease or to any abatement of rent
(except as expressly provided otherwise herein), for any injury to Tenant or
Tenant’s Agents, damage to the property of Tenant or Tenant’s Agents, or loss to
Tenant’s business resulting from any cause, including, without limitation, any
of the following: (i) failure, interruption or installation of any HVAC or other
utility system or service; (ii) failure to furnish or delay in furnishing any
utilities or services when such failure or delay is caused by fire or other
peril, the elements, labor disturbances of any character, or any other accidents
or any other conditions; (iii) limitation, curtailment, rationing or restriction
on the use of water or electricity, gas or any other form of energy or any
services or utility serving the Project; (iv) vandalism or forcible entry by
unauthorized persons or the criminal act of any person; or (v) penetration of
water into or onto any portion of the Premises or the Building through roof
leaks or otherwise. Notwithstanding the foregoing but subject to Section 9.4 and
Section 10.2, Landlord shall be liable for any such injury, damage or loss which
is caused solely by Landlord’s willful misconduct or gross negligence of which
Landlord has actual notice and a reasonable opportunity to cure but which it
fails to so cure; provided, however, notwithstanding anything contained in this
Lease to the contrary, in no event shall Landlord be liable to Tenant for lost
profits, consequential damages and/or incidental damages of any kind or nature.

 

10.2 Limitation on Tenant’s Recourse. If Landlord is a corporation, trust,
partnership, limited liability company, joint venture, unincorporated
association or other form of business entity: (i) the obligations of Landlord
shall not constitute personal obligations of the officers, directors, trustees,
partners, joint venturers, members, managers, owners, stockholders, or other
principals or representatives of such business entity, and (ii) Tenant shall not
have recourse to the assets of such of officers, directors, trustees, partners,
joint venturers, members, managers, owners, stockholders, principals or
representatives except to the extent of their interest in the Project. Tenant
hereby waives and releases the officers, directors, trustees, partners, joint
venturers, members, managers, owners, stockholders, principals or representative
from personal liability for the obligations of Landlord under this Lease, and
Tenant shall have recourse only to the interest of Landlord in the Project for
the satisfaction of the obligations of Landlord hereunder and shall not have
recourse to any other assets of Landlord for the satisfaction of such
obligations.

 

10.3 Indemnification of Landlord. To the fullest extent permitted by law, Tenant
shall hold harmless, indemnify and defend Landlord, and its Agents, with
competent counsel reasonably satisfactory to Landlord (and Landlord agrees to
accept counsel that any insurer requires be used), from all liability,
penalties, losses, damages, costs, expenses, causes of action, claims and/or
judgments arising by reason of any death, bodily injury, personal injury or
property damage resulting from (i) any cause or causes whatsoever (other than
solely by the willful misconduct or gross negligence of Landlord of which
Landlord has had notice and a reasonable time to cure, but which Landlord has
failed to cure) occurring in or about or resulting from an occurrence in or
about the Premises during the Lease Term, (ii) the negligence or willful
misconduct of Tenant or its Agents, wherever the same may occur, or (iii) an
Event of Tenant’s Default. The provisions of this Section 10.3 shall survive the
expiration or sooner termination of this Lease.

 

23



--------------------------------------------------------------------------------

ARTICLE 11

 

DAMAGE TO PREMISES

 

11.1 Landlord’s Duty to Restore. If the Premises are damaged by any peril after
the Effective Date, Landlord shall restore the Premises unless the Lease is
terminated by Landlord pursuant to Section 11.2 or by Tenant pursuant to Section
11.3. All insurance proceeds available from the fire and property damage
insurance carried by Landlord pursuant to Section 9.2 shall be paid to and
become the property of Landlord. If this Lease is terminated pursuant to either
Section 11.2 or Section 11.3, then all insurance proceeds available from
insurance carried by Tenant which covers loss to property that is Landlord’s
property or would become Landlord’s property on expiration or termination of
this Lease shall be paid to and become the property of Landlord. If this Lease
is not so terminated then upon receipt of the insurance proceeds (if the loss is
covered by insurance) and the issuance of all necessary governmental permits,
Landlord shall commence and diligently prosecute to completion the restoration
of the Premises, to the extent then allowed by Law, to substantially the same
condition in which the Premises were immediately prior to such damage.
Landlord’s obligation to restore shall be limited to the Premises and interior
improvements constructed by Landlord as they existed as of the Commencement
Date, excluding any Tenant’s Alterations, Trade Fixtures and/or personal
property constructed or installed by Tenant in the Premises. Tenant shall
forthwith replace or fully repair all Tenant’s Alterations and Trade Fixtures
installed by Tenant and existing at the time of such damage or destruction, and
all insurance proceeds received by Tenant from the insurance carried by it
pursuant to Section 9.1A(2) shall be used for such purpose.

 

11.2 Landlord’s Right to Terminate. Landlord shall have the right to terminate
this Lease in the event any of the following occurs, which right may be
exercised by delivery to Tenant of a written notice of election to terminate
within forty-five (45) days after the date of such damage:

 

A. The Project is damaged by an Insured Peril to such an extent that the
estimated cost to restore exceeds ten percent (10%) of the then actual
replacement cost thereof, or the Building in which the Premises is located is
damaged to such an extent that the estimated cost to restore exceeds twenty-five
percent (25%) of the then actual replacement cost thereof;

 

B. Either the Project or the Building is damaged by an Uninsured Peril to such
an extent that the estimated cost to restore exceeds two percent (2%) of the
then actual replacement cost of the Building;

 

C. The Premises are damaged by any peril within twelve (12) months of the last
day of the Lease Term to such an extent that the estimated cost to restore
equals or exceeds an amount equal to six (6) times the Base Monthly Rent then
due; or

 

D. Either the Project or the Building is damaged by any peril and, because of
the Laws then in force, (i) cannot be restored at reasonable cost to
substantially the same condition in which it was prior to such damage, or (ii)
cannot be used for the same use being made thereof before such damage if
restored as required by this Article.

 

E. As used herein, the following terms shall have the following meanings: (i)
the term “Insured Peril” shall mean a peril actually insured against for which
the insurance proceeds

 

24



--------------------------------------------------------------------------------

actually received by Landlord (and which are not required to be paid to any
Lender) are sufficient (except for any “deductible” amount specified by such
insurance) to restore the Project under then existing Laws to the condition
existing immediately prior to the damage; and (ii) the term “Uninsured Peril”
shall mean any peril which is not an Insured Peril. Notwithstanding the
foregoing, if the “deductible” for earthquake or flood insurance exceeds two
percent (2%) of the replacement cost of the improvements insured, such peril
shall, at Landlord’s election, be deemed an “Uninsured Peril” for purposes of
this Lease.

 

11.3 Tenant’s Right to Terminate. If the Premises are damaged by any peril and
Landlord does not elect to terminate this Lease or is not entitled to terminate
this Lease pursuant to Section 11.2, then as soon as reasonably practicable,
Landlord shall furnish Tenant with the written opinion of Landlord’s architect
or construction consultant as to when the restoration work required of Landlord
may be completed. Tenant shall have the right to terminate this Lease in the
event any of the following occurs, which right may be exercised only by delivery
to Landlord of a written notice of election to terminate within seven (7) days
after Tenant receives from Landlord the estimate of the time needed to complete
such restoration.

 

A. The Premises are damaged by any peril and, in the reasonable opinion of
Landlord’s architect or construction consultant, the restoration of the Premises
cannot be substantially completed within two hundred seventy (270) days after
the date of such damage; or

 

B. The Premises are damaged by any peril within twelve (12) months of the last
day of the Lease Term and, in the reasonable opinion of Landlord’s architect or
construction consultant, the restoration of the Premises cannot be substantially
completed within ninety (90) days after the date of such damage and such damage
renders unusable more than thirty percent (30%) of the Premises.

 

11.4 Abatement of Rent. In the event of damage to the Premises which does not
result in the termination of this Lease, the Base Monthly Rent and Tenant’s
Share of Excess Expenses shall be temporarily abated during the period of
restoration in proportion to the degree to which Tenant’s use of the Premises is
impaired by such damage, but in no event shall such abatement exceed the rent
loss or rental interruption insurance proceeds actually received by Landlord.
Tenant shall not be entitled to any compensation or damages from Landlord for
loss of Tenant’s business or property or for any inconvenience or annoyance
caused by such damage or restoration. Tenant hereby waives the provisions of
California Civil Code Sections 1932(2) and 1933(4) and the provisions of any
similar law hereinafter enacted.

 

ARTICLE 12

 

CONDEMNATION

 

12.1 Total Taking - Premises. If title to the Premises or so much thereof is
taken for any public or quasi-public use under any statute or by right of
eminent domain so that reconstruction of the Premises will not result in the
Premises being reasonably suitable for Tenant’s continued occupancy for the uses
and purposes permitted by this Lease, this Lease shall terminate as of the date
possession of the Premises or part thereof is so taken.

 

12.2 Partial Taking - Project. If title to ten percent (10%) of more of the
Project is taken for any public or quasi-public use under any statute or by
right of eminent domain, Landlord shall have the right to terminate this Lease
as of the date possession of such portion of the Project is so taken by
providing Tenant with written notice thereof no less than sixty (60) days prior
to possession being so taken.

 

25



--------------------------------------------------------------------------------

12.3 Partial Taking - Premises. If any part of the Premises is taken for any
public or quasi-public use under any statute or by right of eminent domain and
the remaining part is reasonably suitable for Tenant’s continued occupancy for
the uses permitted by this Lease, this Lease shall, as to the part so taken,
terminate as of the date possession of such part of the Premises is taken and
Base Monthly Rent shall be reduced in the same proportion that the floor area of
the portion of the Premises so taken (less any addition thereto by reason of any
reconstruction) bears to the original floor area of the Premises, as reasonably
determined by Landlord. Landlord shall, at its own cost and expense, make all
necessary repairs and alterations to the Premises so as to make the portion of
the Premises not taken a complete architectural unit. Such work shall not,
however, exceed the scope of the work done by Landlord in originally
constructing the Premises. If severance damages from the condemning authority
are not available to Landlord in sufficient amounts to permit such restoration,
Landlord may terminate this Lease upon written notice to Tenant. Base Monthly
Rent due and payable hereunder shall be temporarily abated during such
restoration period in proportion to the degree to which there is substantial
interference with Tenant’s use of the Premises, as reasonably determined by
Landlord. Each party hereby waives the provisions of Sections 1265.130 of the
California Code of Civil Procedure and any present or future law allowing either
party to petition the Superior Court to terminate this Lease in the event of a
partial taking of the Building or the Premises.

 

12.4 No Apportionment of Award. No award for any partial or total taking shall
be apportioned, it being agreed and understood that Landlord shall be entitled
to the entire award for any partial or entire taking. Tenant assigns to Landlord
its interest in any award which may be made in such taking or condemnation,
together with any and all rights of Tenant arising in or to the same or any part
thereof. Nothing contained herein shall be deemed to give Landlord any interest
in or require Tenant to assign to Landlord any separate award made to Tenant for
the taking of Tenant’s Trade Fixtures, for the interruption of Tenant’s business
or its moving costs, or for the loss of goodwill.

 

12.5 Temporary Taking. No temporary taking of the Premises (which for purposes
hereof shall mean a taking of all or any part of the Premises for one hundred
eighty (180) days or less) shall terminate this Lease or give Tenant any right
to abatement or reduction in Rent. Any award made to Tenant by reason of such
temporary taking shall belong entirely to Tenant and Landlord shall not be
entitled to share therein. Each party agrees to execute and deliver to the other
all instruments that may be required to effectuate the provisions of this
Section 12.5.

 

12.6 Sale Under Threat of Condemnation. A sale made in good faith to any
authority having the power of eminent domain, either under threat of
condemnation or while condemnation proceedings are pending, shall be deemed a
taking under the power of eminent domain for all purposes of this Article 12.

 

ARTICLE 13

 

DEFAULT AND REMEDIES

 

13.1 Events of Tenant’s Default. Tenant shall be in default of its obligations
under this Lease if any of the following events occurs (an “Event of Tenant’s
Default”):

 

A. Tenant shall have failed to pay any Rent when due, and such failure is not
cured within three (3) days after delivery of written notice from Landlord or
Landlord’s counsel specifying such failure to pay; or

 

26



--------------------------------------------------------------------------------

B. Tenant shall have failed to perform any term, covenant, or condition of this
Lease except those requiring the payment of Rent, and Tenant shall have failed
to cure such breach within fifteen (15) days after written notice from Landlord
specifying the nature of such breach where such breach could reasonably be cured
within said fifteen (15) day period, or if such breach could not be reasonably
cured within said fifteen (15) day period, Tenant shall have failed to commence
such cure within said fifteen (15) day period and thereafter continue with due
diligence to prosecute such cure to completion within such time period as is
reasonably needed but not to exceed sixty (60) days from the date of Landlord’s
notice; or

 

C. Tenant shall have sublet the Premises or assigned its interest in the Lease
in violation of the provisions contained in Article 14; or

 

D. Tenant shall have abandoned the Premises or left the Premises substantially
vacant; or

 

E. The occurrence of the following: (i) the making by Tenant of any general
arrangements or assignments for the benefit of creditors: (ii) Tenant becomes a
“debtor” as defined in 11 U.S.C. Section 101 or any successor statute thereto
(unless, in the case of a petition filed against Tenant, the same is dismissed
within sixty (60) days); (iii) the appointment of a trustee or receiver to take
possession of substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease, where possession is not restored to Tenant
within thirty (30) days; or (iv) the attachment, execution or other judicial
seizure of substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease, where such seizure is not discharged within
thirty (30) days; provided, however, in the event that any provision of this
Section 13.1E is contrary to any applicable Law, such provision shall be of no
force or effect;

 

F. Tenant shall have failed to deliver documents required of it pursuant to
Section 15.4 or Section 15.6 within the time periods specified therein; or

 

G. Chronic delinquency by Tenant in the payment of any Rent. For purposes of
this Lease, “Chronic delinquency” shall mean failure by Tenant to pay within
five (5) days of the due date any Rent for any three (3) months (consecutive or
non-consecutive) during any twelve (12) month period during the Lease Term. This
section shall in no way limit, nor be construed as a waiver of the rights and
remedies of Landlord provided hereunder or by law in the event of even one (1)
instance of delinquency in the payment of Rent by Tenant. In the event of
chronic delinquency, at Landlord’s option, Landlord shall have the right, in
addition to all other rights under this Lease and at law, to require that all
Rent be paid by Tenant on a quarterly basis, in advance. In addition, the
occurrence of a chronic delinquency shall automatically void any options granted
to Tenant under this Lease.

 

13.2 Landlord’s Remedies. If an Event of Tenant’s Default occurs, Landlord shall
have the following remedies, in addition to all other rights and remedies
provided by any Law or otherwise provided in this Lease, to which Landlord may
resort to cumulatively or in the alternative:

 

A. Landlord may keep this Lease in effect and enforce by an action at law or in
equity all of its rights and remedies under this Lease, including (i) the right
to recover the rent and other sums as they become due by appropriate legal
action, (ii) the right to make payments required

 

27



--------------------------------------------------------------------------------

of Tenant or perform Tenant’s obligations and be reimbursed by Tenant for the
cost thereof with interest at the Agreed Interest Rate from the date the sum is
paid by Landlord until Landlord is reimbursed by Tenant, and (iii) the remedies
of injunctive relief and specific performance to compel Tenant to perform its
obligations under this Lease. Notwithstanding anything contained in this Lease,
in the event of a breach of an obligation by Tenant which results in a condition
which poses an imminent danger to safety of persons or damage to property, an
unsightly condition visible from the exterior of the Building, or a threat to
insurance coverage, then if Tenant does not cure such breach within three (3)
days after delivery to it of written notice from Landlord identifying the
breach, Landlord may cure the breach of Tenant and be reimbursed by Tenant for
the cost thereof with interest at the Agreed Interest Rate from the date the sum
is paid by Landlord until Landlord is reimbursed by Tenant.

 

B. Landlord may enter the Premises and re-lease them to third parties for
Tenant’s account for any period, whether shorter or longer than the remaining
Lease Term. Tenant shall be liable immediately to Landlord for all costs
Landlord incurs in releasing the Premises, including, without limitation,
brokers’ commissions, expenses of altering and preparing the Premises required
by the releasing. Tenant shall pay to Landlord the rent and other sums due under
this Lease on the date the rent is due, less the rent and other sums Landlord
received from any releasing. No act by Landlord allowed by this subparagraph
shall terminate this Lease unless Landlord notices Tenant in writing that
Landlord elects to terminate this Lease. Notwithstanding any releasing without
termination, Landlord may later elect to terminate this Lease because of the
default by Tenant.

 

C. Landlord may terminate this Lease by giving Tenant written notice of
termination, in which event this Lease shall terminate on the date set forth for
termination in such notice. Any termination under this Section 13.2C shall not
relieve Tenant from its obligation to pay sums then due Landlord or from any
claim against Tenant for damages or rent previously accrued or then accruing. In
no event shall any one or more of the following actions by Landlord, in the
absence of a written election by Landlord to terminate this Lease, constitute a
termination of this Lease: (i) appointment of a receiver or keeper in order to
protect Landlord’s interest hereunder; (ii) consent to any subletting of the
Premises or assignment of this Lease by Tenant, whether pursuant to the
provisions hereof or otherwise; or (iii) any other action by Landlord or
Landlord’s Agents intended to mitigate the adverse effects of any breach of this
Lease by Tenant, including, without limitation, any action taken to maintain and
preserve the Premises or any action taken to relet the Premises or any portions
thereof to the event such actions do not affect a termination of Tenant’s right
to possession of the Premises.

 

D. In the event Tenant breaches this Lease and abandons the Premises, this Lease
shall not terminate unless Landlord gives Tenant written notice of its election
to so terminate this Lease. No act by or on behalf of Landlord intended to
mitigate the adverse effect of such breach, including those described by Section
13.2C, shall constitute a termination of Tenant’s right to possession unless
Landlord gives Tenant written notice of termination. Should Landlord not
terminate this Lease by giving Tenant written notice, Landlord may enforce all
its rights and remedies under this Lease and/or any Laws, including, without
limitation, the remedy described in California Civil Code Section 1951.4 (lessor
may continue lease in effect after lessee’s breach and abandonment and recover
rent as it becomes due, if lessee has right to sublet or assign, subject only to
reasonable limitations). Tenant acknowledges and agrees that the express
standards and conditions set forth in Article 14 below relating to assignments
of this Lease and sublettings of the Premises are reasonable at the time this
Lease is executed by Tenant.

 

E. In the event Landlord terminates this Lease, Landlord shall be entitled, at

 

28



--------------------------------------------------------------------------------

Landlord’s election, to damages in an amount as set forth in California Civil
Code Section 1951.2 as in effect on the Effective Date. For purposes of
computing damages pursuant to California Civil Code Section 1951.2, (i) an
interest rate equal to the Agreed Interest Rate shall be used where permitted,
and (iii) the term “rent” includes Base Monthly Rent and Additional Rent. Such
damages shall include, without limitation:

 

(1) The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided, computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%); and

 

(2) Any other amount necessary to compensate Landlord for all detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease, or which in the ordinary course of things would be likely to result
therefrom, including the following: (i) expenses for cleaning, repairing or
restoring the Premises; (ii) expenses for altering, remodeling or otherwise
improving the Premises for the purpose of reletting, including installation of
leasehold improvements (whether such installation be funded by a reduction of
rent, direct payment or allowance to a new tenant, or otherwise); (iii) broker’s
fees, advertising costs and other expenses of reletting the Premises; (iv) costs
of carrying the Premises, such as taxes, insurance premiums, utilities and
security precautions; (v) expenses in retaking possession of the Premises; and
(vi) attorneys’ fees and court costs incurred by Landlord in retaking possession
of the Premises and in releasing the Premises or otherwise incurred as a result
of Tenant’s default.

 

F. Nothing in this Section 13.2 shall limit Landlord’s right to indemnification
from Tenant as provided in Section 7.2 and Section 10.3. Any notice given by
Landlord in order to satisfy the requirements of Section 13.1A or 13.1B above
shall also satisfy the notice requirements of California Code of Civil Procedure
Section 1161 regarding unlawful detainer proceedings.

 

13.3 Waiver. One party’s consent to or approval of any act by the other party
requiring the first party’s consent or approval shall not be deemed to waive or
render unnecessary the first party’s consent to or approval of any subsequent
similar act by the other party. The receipt by Landlord of any rent or payment
with or without knowledge of the breach of any other provision hereof shall not
be deemed a waiver of any such breach unless such waiver is in writing and
signed by Landlord. No delay or omission in the exercise of any right or remedy
accruing to either party upon any breach by the other party under this Lease
shall impair such right or remedy or be construed as a waiver of any such breach
theretofore or thereafter occurring. The waiver by either party of any breach of
any provision of this Lease shall not be deemed to be a waiver of any subsequent
breach of the same or of any other provisions herein contained.

 

13.4 Limitation On Exercise of Rights. At any time that an Event of Tenant’s
Default has occurred and remains uncured, (i) it shall not be unreasonable for
Landlord to deny or withhold any consent or approval requested of it by Tenant
which Landlord would otherwise be obligated to give, and (ii) Tenant may not
exercise any option to extend, right to terminate this Lease, or other right
granted to it by this Lease which would otherwise be available to it.

 

13.5 Waiver by Tenant of Certain Remedies. Tenant waives the provisions of
Sections 1932(1), 1941 and 1942 of the California Civil Code and any similar or
successor law regarding Tenant’s right to terminate this Lease or to make
repairs and deduct the expenses of such repairs from the rent due under this
Lease. Tenant hereby waives any right of redemption or relief

 

29



--------------------------------------------------------------------------------

from forfeiture under the laws of the State of California, or under any other
present or future law, including, without limitation, the provisions of Sections
1174 and 1179 of the California Code of Civil Procedure.

 

13.6 Landlord’s Default. Landlord shall not be deemed to be in default in the
performance of any obligation required to be performed by it hereunder unless
and until it has failed to perform such obligation within thirty (30) days after
receipt of written notice from Tenant to Landlord (and any Lender who have
provided Tenant with notice) specifying the nature of such default; provided,
however, that if the nature of Landlord’s obligation is such that more than
thirty (30) days are reasonably required for its performance, then Landlord
shall not be deemed to be in default if it shall commence such performance
within such thirty (30) day period and thereafter diligently prosecutes the same
to completion. Tenant expressly waives any right to terminate this Lease or to
claim a constructive eviction by reason of any default by Landlord hereunder.

 

13.7 Limitation of Actions Against Landlord. Any claim, demand or right of any
kind by Tenant which is based upon or arises in connection with this Lease shall
be barred unless Tenant commences an action thereon within six (6) months after
the date that the act, omission, event or default upon which the claim, demand
or right in question arises, has occurred.

 

ARTICLE 14

 

ASSIGNMENT AND SUBLETTING,

 

14.1 Transfer By Tenant. The following provisions shall apply to any assignment,
subletting or other transfer (except to Renaissance Learning) by Tenant or any
subtenant or assignee or other successor in interest of the original Tenant
(collectively referred to in this Section 14.1 as “Tenant”):

 

A. Tenant shall not do any of the following (collectively referred to herein as
a “Transfer”), whether voluntarily, involuntarily or by operation of law,
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld or delayed (subject to Section 14.1B and Section 14.1C
below): (i) sublet all or any part of the Premises or allow it to be sublet,
occupied or used by any person or entity other than Tenant; or (ii) assign its
interest in this Lease. In no event shall Tenant mortgage or encumber the Lease
(or otherwise use the Lease as a security device) in any manner, or materially
amend or modify an assignment, sublease or other transfer that has been
previously approved by Landlord. Tenant shall reimburse Landlord for all
reasonable costs and attorneys’ fees incurred by Landlord in connection with the
evaluation, processing and/or documentation of any requested Transfer whether or
not Landlord’s consent is granted. Landlord’s reasonable costs shall include the
cost of any review or investigation performed by Landlord or consultant acting
on Landlord’s behalf of (i) Hazardous Materials (as defined in Section 7.2E of
this Lease) used, stored, released, or disposed of by the potential subtenant or
assignee, and/or (ii) violations of Hazardous Materials Law (as defined in
Section 7.2E of this lease) by Tenant or the proposed subtenant or assignee. Any
Transfer so approved by Landlord shall not be effective until Tenant has
delivered to Landlord an executed counterpart of the document evidencing the
Transfer which (i) is in a form reasonably approved by Landlord, (ii) contains
the same terms and conditions as stated in Tenant’s notice given to Landlord
pursuant to Section 14.1B, and (iii) in the case of an assignment of the Lease,
contains the agreement of the proposed transferee to assume all obligations of
Tenant under this Lease arising after the effective date of such Transfer and to
remain jointly and severally liable therefor with Tenant. Any attempted Transfer
without Landlord’s consent shall constitute an Event of Tenant’s Default and
shall be voidable at Landlord’s option. Landlord’s

 

30



--------------------------------------------------------------------------------

consent to any one Transfer shall not constitute a waiver of the provisions of
this Section 14.1 as to any subsequent Transfer or a consent to any subsequent
Transfer. No Transfer, even with the consent of Landlord, shall relieve Tenant
of its personal and primary obligation to pay the rent and to perform all of the
other obligations to be performed by Tenant hereunder. The acceptance of rent by
Landlord from any person shall not be deemed to be a waiver by Landlord of any
provision of this Lease nor to be a consent to any Transfer.

 

B. At least thirty (30) days before a proposed Transfer is to become effective,
Tenant shall give Landlord written notice of the proposed terms of such Transfer
and request Landlord’s approval, which notice shall include the following: (i)
the name and legal composition of the proposed transferee; (ii) a current
financial statement of the transferee, financial statements of the transferee
covering the preceding three (3) years if the same exist, and (if available) an
audited financial statement of the transferee for a period ending not more than
one year prior to the proposed effective date of the Transfer, all of which
statements are prepared in accordance with generally accepted accounting
principles; (iii) the nature of the proposed transferee’s business to be carried
out in the Premises; (iv) all consideration to be given on account of the
Transfer; (v) a current financial statement of Tenant; and (vi) an accurately
filled out response to Landlord’s then-standard Hazardous Materials
Questionnaire, if any. Tenant shall provide to Landlord such other information
as may be reasonably requested by Landlord within seven (7) days after
Landlord’s receipt of such notice from Tenant. Landlord shall respond in writing
to Tenant’s request for Landlord’s consent to a Transfer within the later of (i)
fifteen (15) business days of receipt of such request together with the required
accompanying documentation, or (ii) seven (7) days after Landlord’s receipt of
all information which Landlord reasonably requests within seven (7) days after
it receives Tenant’s first notice regarding the Transfer in question. If
Landlord fails to respond in writing within said period, Landlord will be deemed
to have withheld its consent to such Transfer, provided that if Tenant
specifically requests from Landlord, within five (5) days following the
expiration of said period a statement of reasons for withholding consent,
Landlord shall have thirty (30) days following such request within which to
provide Tenant with a written statement of its reasonable objections to the
Transfer in question (and, if Landlord fails to provide such statement to Tenant
within such thirty (30) day, then Landlord shall be deemed to have consented to
the Transfer in question). Tenant shall immediately notify Landlord of any
material modification to the proposed terms of such Transfer.

 

Tenant agrees, by way of example and without limitation, that its shall not be
unreasonable for Landlord to withhold its consent to a proposed Transfer if any
of the following situations exist or may exist:

 

(1) Landlord determines that the proposed assignee’s or sublessee’s use of the
Premises conflicts with Article 4 above, presents an unacceptable risk, as
determined by Landlord, under Section 7.2 above, or conflicts with any other
provision under this Lease;

 

(2) Landlord determines that the proposed assignee or sublessee is not
financially responsible as Tenant as of the date of Tenant’s request for consent
or as of the effective date of such proposed assignment or subletting;

 

(3) Landlord determines that the proposed assignee or sublessee lacks sufficient
business reputation or experience to conduct on the Premises a business of a
type and quality equal to that conducted by Tenant;

 

(4) Landlord determines that the proposed assignment or subletting would breach
a covenant, condition or restriction in some other lease, financing agreement or
other agreement relating to the Project, the Building, the Premises or this
Lease;

 

31



--------------------------------------------------------------------------------

(5) An Event of Tenant’s Default (or any act or omission which, with the giving
of notice or the passage of time, or both, would constitute an Event of Tenant’s
Default) has occurred and is continuing at the time of Tenant’s request for
Landlord’s consent, or as of the effective date of such assignment or
subletting;

 

(6) With respect to a proposed assignment, the consideration to be paid by the
proposed assignee for such assignment is less than the fair market value thereof
(as reasonably determined by Landlord), and, with respect to a proposed
subletting, the rent to be paid by the proposed sublessee under the sublease is
less than the fair market rental value of the Premises or the applicable portion
thereof (as reasonably determined by Landlord);

 

(7) The proposed assignment or subletting would require alterations, additions
or changes to the Premises not otherwise approved by Landlord pursuant to
Section 5.2; or

 

(8) The proposed assignee’s or sublessee’s use of the Premises would place
additional burdens on the Project and/or its operation, including, without
limitation, the Common Area and the utilities.

 

C. Notwithstanding anything contained in this Article 14 to the contrary, in the
event that Tenant seeks to make any Transfer, Landlord shall have the right to
terminate this Lease or, in the case of a sublease of less than all of the
Premises, terminate this Lease as to that part of the Premises proposed to be so
sublet, either (i) on the condition that the proposed transferee immediately
enter into a direct lease of the Premises with Landlord (or, in the case of a
partial sublease, a lease for the portion proposed to be so sublet) on the same
terms and conditions contained in Tenant’s notice, or (ii) so that Landlord is
thereafter free to lease the Premises (or, in the case of a partial sublease,
the portion proposed to be so sublet) to whomever (including, without
limitation, the proposed transferee) it pleases on whatever terms are acceptable
to Landlord. In the event Landlord elects to so terminate this Lease, then (a)
if such termination is conditioned upon the execution of a lease between
Landlord and the proposed transferee, Tenant’s obligations under this Lease
shall not be terminated until such transferee executes a new lease with
Landlord, enters into possession and commences the payment of rent, and (b) if
Landlord elects simply to terminate this Lease (or, in the case of a partial
sublease, terminate this Lease as to the portion to be so sublet), the Lease
shall so terminate in its entirety (or as to the space to be so sublet) fifteen
(15) days after Landlord has notified Tenant in writing of such election. Upon
such termination, Tenant shall be released from any further obligation under
this Lease if it is terminated in its entirety (or shall be released from any
further obligation under the Lease with respect to the space proposed to be
sublet in the case of a proposed partial sublease), except that the foregoing
release shall not apply to, and Tenant shall not be released from, (1) any
obligations under this Lease accruing prior to such termination, (2) any
obligations under Section 15.2 below relating to the surrender of the Premises
or such space proposed to be sublet, as applicable, and (3) any obligations
which, by their terms, are to survive the expiration or sooner termination of
this Lease. In the case of a partial termination of the Lease, the Base Monthly
Rent and Tenant’s Share shall be reduced to an amount which bears the same
relationship to the original amount thereof as the area of that part of the
Premises which remains subject to the Lease bears to the original area of the
Premises, all as reasonably determined by Landlord. Upon Landlord’s request,
Tenant shall execute a separate termination agreement evidencing any termination
of this Lease pursuant to this Section 14.1C.

 

32



--------------------------------------------------------------------------------

D. If Landlord consents to a Transfer proposed by Tenant, Tenant may enter into
such Transfer, and if Tenant does so, the following shall apply:

 

(1) Tenant shall not be released of its liability for the performance of all of
its obligations under this Lease.

 

(2) If Tenant assigns its interest in this Lease, then Tenant shall pay to
Landlord one hundred percent (100%) of all Transfer Consideration (as defined in
Section 14.1D(5)) received by Tenant over and above (i) the assignee’s agreement
to assume the obligations of Tenant under this Lease, and (ii) all Permitted
Transfer Costs related to such assignment. In the case of assignment, the amount
of Transfer Consideration owed to Landlord shall be paid to Landlord on the same
basis, whether periodic or in lump sum, that such Transfer Consideration is paid
to Tenant by the assignee.

 

(3) If Tenant sublets any part of the Premises, then with respect to the space
so subleased, Tenant shall pay to Landlord seventy five percent (75%) of the
positive difference, if any, between (i) all Transfer Consideration paid by the
subtenant to Tenant, less (ii) the sum of all Base Monthly Rent and Tenant’s
Share of Excess Expenses allocable to the space sublet and all Permitted
Transfer Costs related to such sublease. Such amount shall be paid to Landlord
on the same basis, whether periodic or in lump sum, that such Transfer
Consideration is paid to Tenant by its subtenant. In calculating Landlord’s
share of any periodic payments, all Permitted Transfer Costs shall be first
recovered by Tenant.

 

(4) Tenant’s obligations under this Section 14.1D shall survive any Transfer,
and Tenant’s failure to perform its obligations hereunder shall be an Event of
Tenant’s Default. At the time Tenant makes any payment to Landlord required by
this Section 14.1D, Tenant shall deliver to Landlord an itemized statement of
the method by which the amount to which Landlord is entitled was calculated,
certified by Tenant as true and correct. Landlord shall have the right at
reasonable intervals to inspect Tenant’s books and records relating to the
payments due hereunder. Upon request therefor, Tenant shall deliver to Landlord
copies of all bills, invoices or other documents upon which its calculations are
based. Landlord may condition its approval of any Transfer upon obtaining a
certification from both Tenant and the proposed transferee of all Transfer
Consideration and other amounts that are to be paid to Tenant in connection with
such Transfer.

 

(5) As used in this Section 14.1D, the term “Transfer Consideration” shall mean
any consideration of any kind received, or to be received, by Tenant as a result
of the Transfer, if such sums are related to Tenant’s interest in this Lease or
in the Premises, including payments from or on behalf of the transferee (in
excess of the book value thereof) for Tenant’s assets, fixtures, leasehold
improvements, inventory, accounts, goodwill, equipment, furniture, and general
intangibles. As used in this Section 14.1D, the term “Permitted Transfer Costs”
shall mean (i) all reasonable leasing commissions paid to third parties not
affiliated with Tenant in order to obtain the Transfer in question, and (ii) all
reasonable attorneys’ fees incurred by Tenant with respect to negotiating the
Transfer in question.

 

E. The sale of all or substantially all of Tenant’s assets (other than bulk
sales in the ordinary course of business), any dissolution of Tenant, or, if
Tenant is a corporation, an unincorporated association, a partnership or a
limited liability company, the transfer, assignment and/or hypothecation of any
stock or other interest in such corporation, association, partnership or

 

33



--------------------------------------------------------------------------------

limited liability company in the aggregate in excess of twenty-five percent
(25%) during the Term (except for publicly traded shares of stock constituting a
transfer of twenty-five percent (25%) or more in the aggregate, so long as no
change in the controlling interests of Tenant occurs as a result thereof) shall
be deemed an assignment within the meaning and provisions of this Article 14. As
used in the Section 14.1E, the term “Tenant” shall mean Tenant and/or any person
or entity that owns, directly or indirectly, in whole or in part, Tenant (e.g.,
a parent corporation of Tenant).

 

14.2 Transfer By Landlord. Landlord and its successors in interest shall have
the right to transfer their interest in this Lease, the Building and the Project
at any time and to any person or entity. In the event of any such transfer, the
Landlord originally named herein (and, in the case of any subsequent transfer,
the transferor) from the date of such transfer, shall be automatically relieved,
without any further act by any person or entity, of all liability for the
performance of the obligations of the Landlord hereunder which may accrue after
the date of such transfer. After the date of any such transfer, the term
“Landlord” as used herein shall mean the applicable transferee of such interest
in the Premises.

 

ARTICLE 15

 

GENERAL PROVISIONS

 

15.1 Landlord’s Right to Enter. Landlord and its Agents may enter the Premises
at any reasonable time after giving reasonable prior written or verbal notice to
Tenant (except in the case of any emergency or regularly scheduled services, in
which case no prior notice shall be required) for the purpose of: (i) inspecting
the same; (ii) posting notices of non-responsibility; (iii) supplying any
service to be provided by Landlord to Tenant; (iv) showing the Premises to
prospective purchasers, Lenders or tenants; (v) making necessary alterations,
additions or repairs; (vi) performing Tenant’s obligations when Tenant has
failed to do so after written notice from Landlord; (vii) placing upon the
Premises ordinary “for lease” signs or “for sale” signs; and (viii) responding
to an emergency. Landlord shall have the right to use any and all means Landlord
may deem necessary and proper to enter the Premises in an emergency. Any entry
into the Premises obtained by Landlord in accordance with this Section 15.1
shall not be deemed to be a forcible or unlawful entry into, or a detainer of,
the Premises, or an eviction, actual or constructive, of Tenant from the
Premises. Tenant hereby waives any claims for damages for any injury or
inconvenience to or interference with Tenant’s business, any loss of occupancy
or quiet enjoyment of the Premises, and any other loss occasioned thereby.

 

15.2 Surrender of the Premises. Upon the expiration or sooner termination of
this Lease, Tenant shall vacate and surrender the Premises to Landlord in the
same condition as existed on the Commencement Date, except for (i) reasonable
wear and tear, (ii) damage caused by any casualty not caused by Tenant or
Tenant’s Agents or condemnation, and (iii) contamination by Hazardous Materials
for which Tenant is not responsible pursuant to Section 7.2A or Section 7.2B. In
this regard, normal wear and tear shall be construed to mean wear and tear
caused to the Premises by the natural aging process which occurs in spite of
prudent application of the best standards for maintenance, repair and janitorial
practices, and does not include items of neglected or deferred maintenance. In
any event, Tenant shall cause the following to be done prior to the expiration
or the sooner termination of this Lease: (a) all interior walls shall be painted
or cleaned so that they appear freshly painted; (b) all non-carpeted floor
coverings shall be cleaned and waxed; (c) all carpets shall be cleaned and
shampooed; (d) all broken, marred, stained or nonconforming acoustical ceiling
tiles shall be replaced; and (e) all windows shall be washed. If Landlord so
requests, Tenant shall, prior to the expiration or sooner termination of this
Lease, (1) remove any

 

34



--------------------------------------------------------------------------------

Tenant’s Alterations which Tenant is required to remove pursuant to Section 5.2
and repair all damage caused by such removal, and (2) return the Premises or any
part thereof to its original configuration existing as of the time the Premises
were delivered to Tenant. If the Premises are not so surrendered upon the
expiration or sooner termination of this Lease, Tenant shall be liable to
Landlord for all costs incurred by Landlord in returning the Premises to the
required condition, plus interest on all costs incurred at the Agreed Interest
Rate. Tenant shall indemnify Landlord against loss or liability resulting from
delay by Tenant in so surrendering the Premises, including, without limitation,
any claims made by any succeeding tenant or losses to Landlord due to lost
opportunities to lease to succeeding tenants.

 

15.3 Holding Over. This Lease shall terminate without further notice at the
expiration of the Lease Term. Any holding over by Tenant after expiration of the
Lease Term or any sooner termination of this Lease shall not constitute a
renewal or extension of this Lease or give Tenant any rights in or to the
Premises except as expressly provided in this Lease. Any holding over after such
expiration or sooner termination with the written consent of Landlord shall be
construed to be a tenancy from month to month on the same terms and conditions
herein specified insofar as applicable except that Base Monthly Rent shall be
increased to an amount equal to one hundred fifty percent (150%) of the full
unabated Base Monthly Rent payable during the last full calendar month of the
Lease Term.

 

15.4 Subordination. The following provisions shall govern the relationship of
this Lease to any Security Instrument:

 

A. The Lease is subject and subordinate to all Security Instruments existing as
of the Effective Date. However, if any Lender so requires, this Lease shall
become prior and superior to any such Security Instrument.

 

B. At Landlord’s election, this Lease shall become subject and subordinate to
any Security Instrument created after the Effective Date. Notwithstanding such
subordination, Tenant’s right to quiet possession of the Premises shall not be
disturbed so long as Tenant is not in default and performs all of its
obligations under this Lease, unless this Lease is otherwise terminated pursuant
to its terms.

 

C. Tenant shall upon request execute and acknowledge any document or instrument
reasonably required by any Lender to make this Lease either prior or subordinate
to a Security Instrument, which may include such other matters as the Lender
customarily requires in connection with such agreements, including provisions
that the Lender not be liable for (i) the return of any security deposit unless
the Lender receives it from Landlord, (ii) any defaults on the part of Landlord
occurring prior to the time the Lender takes possession of the Project in
connection with the enforcement of its Security Instrument, and/or (iii)
completion of any improvements to the Premises or the Project agreed to or
undertaken by Landlord. Tenant’s failure to execute any such document or
instrument within ten (10) days after written demand therefor shall constitute
an Event of Tenant’s Default. Tenant approves as reasonable the form of
subordination agreement attached to this Lease as Exhibit E; provided, however,
the attachment of such form as an exhibit to this Lease shall in no way limit
the form of document or instrument that Landlord may request Tenant to execute
and acknowledge pursuant to this Section 15.4C.

 

15.5 Mortgage Protection and Attornment. In the event of any default on the part
of the Landlord, Tenant will use reasonable efforts to give notice by registered
mail to any Lender whose name has been provided to Tenant and shall offer such
Lender a reasonable opportunity to cure the default, including time to obtain
possession of the Premises by power of sale or judicial

 

35



--------------------------------------------------------------------------------

foreclosure or other appropriate legal proceedings, if such should prove
necessary to effect a cure. Tenant shall attorn to any purchaser of the Premises
at any foreclosure sale or private sale conducted pursuant to any Security
Instrument encumbering the Premises, or to any grantee or transferee designated
in any deed given in lieu of foreclosure.

 

15.6 Estoppel Certificates and Financial Statements. At all times during the
Lease Term, Tenant agrees, following any request by Landlord, to execute and
deliver to Landlord within ten (10) days following delivery of such request an
estoppel certificate: (i) certifying that this Lease is unmodified and in full
force and effect or, if modified, stating the nature of such modification and
certifying that this Lease, as so modified, is in full force and effect, (ii)
stating the date to which the Rent and other charges are paid in advance, if
any, (iii) acknowledging that there are not any uncured defaults on the part of
any party hereunder or, if there are uncured defaults, specifying the nature of
such defaults, and (iv) certifying such other information about the status of
the Lease and the Premises as may be required by Landlord. A failure to deliver
an estoppel certificate within ten (10) days after delivery of a request
therefor shall be a conclusive admission that, as of the date of the request for
such statement: (i) this Lease is unmodified except as may be represented by
Landlord in said request and is in full force and effect, (ii) there are no
uncured defaults in Landlord’s performance, (iii) no rent has been paid more
than thirty (30) days in advance, and (iv) the information regarding the status
of this Lease, as represented by Landlord in said request, is true and correct.
At any time during the Lease Term, Tenant shall, upon ten (10) days’ prior
written notice from Landlord, provide Tenant’s most recent financial statement
and financial statements covering the twenty-four (24) month period prior to the
date of such most recent financial statement to any existing Lender or to any
potential Lender or buyer of the Premises. Such statements shall be prepared in
accordance with generally accepted accounting principles and shall be certified
by Tenant’s chief financial officer as true and correct in all material respects
or, if such is the normal practice of Tenant, shall be audited by an independent
certified public accountant.

 

15.7 Landlord’s Consent. Wherever Landlord’s approval or consent is required
under this Lease before any action may be taken by Tenant, such approval or
consent may be withheld or conditioned in Landlord’s sole and absolute
discretion unless a different standard is specifically provided for with respect
to the required approval or consent in question.

 

15.8 Notices. Any notice required or desired to be given regarding this Lease
shall be in writing and may be given by personal delivery, by facsimile
telecopy, by courier service, or by mail. A notice shall be deemed to have been
given (i) on the third business day after mailing if such notice was deposited
in the United States mail, certified or registered, postage prepaid, addressed
to the party to be served at its Address for Notices specified in Section R or
Section S of the Summary (as applicable), (ii) when delivered if given by
personal delivery, and (iii) in all other cases when actually received at the
party’s Address for Notices. Either party may change its address by giving
notice of the same in accordance with this Section 15.8, provided however, that
any address to which notices may be sent must be a California address.

 

15.9 Attorneys’ Fees. In the event either Landlord or Tenant shall bring any
action or legal proceeding or any appeal therefrom, for an alleged breach of any
provision of this Lease, to recover rent, to terminate this Lease or otherwise
to enforce, protect or establish any term or covenant of this Lease, the
prevailing party shall be entitled to recover as a part of such action or
proceeding, or in a separate action brought for that purpose, reasonable
attorneys’ fees, court costs, and experts’ fees as may be fixed by the court.

 

15.10 Authority. If Tenant is a corporation (or partnership or limited liability
company),

 

36



--------------------------------------------------------------------------------

each individual executing this Lease on behalf of Tenant represents and warrants
that he is duly authorized to execute and deliver this Lease on behalf of such
corporation in accordance with the by-laws of such corporation (or partnership
in accordance with the partnership agreement of such partnership or limited
liability company in accordance with the operating agreement of such limited
liability company) and that this Lease is binding upon such corporation (or
partnership or limited liability company) in accordance with its terms. Each of
the persons executing this Lease on behalf of a corporation, partnership or
limited liability company does hereby covenant and warrant that the party for
whom it is executing this Lease is a duly authorized and existing corporation,
partnership or limited liability company, that such entity is qualified to do
business in California, and that such entity has full right and authority to
enter into this Lease.

 

15.11 Miscellaneous. Should any provision of this Lease prove to be invalid or
illegal, such invalidity or illegality shall in no way affect, impair or
invalidate any other provision hereof, and such remaining provisions shall
remain in full force and effect. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor. The captions used in this Lease are for convenience only and shall not
be considered in the construction or interpretation of any provision hereof. Any
executed copy of this Lease shall be deemed an original for all purposes. This
Lease shall, subject to the provisions regarding assignment, apply to and bind
the respective heirs, successors, executors, administrators and assigns of
Landlord and Tenant. “Party” shall mean Landlord or Tenant, as the context
implies. If Tenant consists of more than one person or entity, then all persons
or entities so comprising Tenant shall be jointly and severally liable
hereunder. This Lease shall be construed and enforced in accordance with the
laws of the State of California. The language in all parts of this Lease shall
in all cases be construed as a whole according to its fair meaning, and not
strictly for or against either Landlord or Tenant. When the context of this
Lease requires, the neuter gender includes the masculine, the feminine, a
partnership or corporation or joint venture, and the singular includes the
plural. The terms “shall”, “will” and “agree” are mandatory. The term “may” is
permissive. When a party is required to do something by this Lease, it shall do
so at its sole cost and expense without right of reimbursement from the other
party unless a provision of this Lease expressly requires reimbursement.
Landlord and Tenant agree that (i) the gross leasable area of the Premises
includes any atriums, depressed loading docks, covered entrances or egresses,
and covered loading areas, (ii) each has had an opportunity to determine to its
satisfaction the actual area of the Project and the Premises, (iii) all
measurements of area contained in this Lease are conclusively agreed to be
correct and binding upon the parties, even if a subsequent measurement of any
one of these areas determines that it is more or less than the amount of area
reflected in this Lease, determination that the area is more or less than shown
in this Lease shall not result in a change in any of the computations of rent,
improvement allowances, or other matters described in this Lease where area is a
factor. Where a party hereto is obligated not to perform any act, such party is
also obligated to restrain any others within its control from performing said
act, including the Agents of such party. Landlord shall not become or be deemed
a partner or a joint venturer with Tenant by reason of the provisions of this
Lease.

 

15.12 Termination by Exercise Right. If this Lease is terminated pursuant to its
terms by the proper exercise of a right to terminate specifically granted to
Landlord or Tenant by this Lease, then this Lease shall terminate thirty (30)
days after the date the right to terminate is properly exercised (unless another
date is specified in that part of the Lease creating the right, in which event
the date so specified for termination shall prevail), the rent and all other
charges due hereunder shall be prorated as of the date of termination, and
neither Landlord nor Tenant shall have any further rights or obligations under
this Lease except for those that have accrued prior to the date of termination
or those obligations which this Lease specifically provides are to survive the
expiration or sooner termination of this Lease. This Section 15.12 does not
apply to a termination of this Lease by Landlord as a result of an Event of
Tenant’s Default.

 

37



--------------------------------------------------------------------------------

15.13 Brokerage Commissions. Each party hereto (i) represents and warrants to
the other that it has not had any dealings with any real estate brokers, leasing
agents or salesmen, or incurred any obligations for the payment of real estate
brokerage commissions or finder’s fees which would be earned or due and payable
by reason of the execution of this Lease, other than to the Retained Real Estate
Brokers described in Section T of the Summary (and then only to the extent set
forth in such separate agreement), and (ii) agrees to indemnify, defend, and
hold harmless the other party from any claim for any such commission or fees
which allegedly result from the actions of the indemnifying party. Landlord
shall be responsible for the payment of any commission owed to the Retained Real
Estate Brokers if, and only to the extent, there is a separate written
commission agreement between Landlord and the Retained Real Estate Brokers for
the payment of a commission as a result of the execution of this Lease by
Tenant. The indemnity, defense and hold harmless obligations under this Section
15.13 shall survive the expiration or sooner termination of this Lease.

 

15.14 Force Majeure. Any prevention, delay or stoppage due to strikes,
lock-outs, inclement weather, labor disputes, inability to obtain labor,
materials, fuels or reasonable substitutes therefor, governmental restrictions,
regulations, controls, action or inaction, civil commotion, fire or other acts
of God, and other causes beyond the reasonable control of the party obligated to
perform (except financial inability) shall excuse the performance, for a period
equal to the period of any said prevention, delay or stoppage, of any obligation
hereunder except the obligation of Tenant to pay rent or any other sums due
hereunder.

 

15.15 Entire Agreement. This Lease constitutes the entire agreement between the
parties, and there are no binding agreements or representations between the
parties except as expressed herein. Tenant acknowledges that neither Landlord
nor Landlord’s Agents has made any legally binding representation or warranty as
to any matter except those expressly set forth herein, including any warranty as
to (i) whether the Premises may be used for Tenant’s intended use under existing
Laws, (ii) the suitability of the Premises or the Project for the conduct of
Tenant’s business, or (iii) the condition of any improvements. There are no oral
agreements between Landlord and Tenant affecting this Lease, and this Lease
supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements and understandings, if any, between Landlord and Tenant or
displayed by Landlord to Tenant with respect to the subject matter of this
Lease. This instrument shall not be legally binding until it is executed by both
Landlord and Tenant. No subsequent change or addition to this Lease shall be
binding unless in writing and signed by Landlord and Tenant.

 

15.16 JURY TRIAL WAIVER. LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT IS AWARE
OF AND HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO
TRIAL BY JURY, AND EACH PARTY DOES HEREBY EXPRESSLY AND KNOWINGLY WAIVE AND
RELEASE ALL SUCH RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST
ITS OFFICERS, DIRECTORS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS, OR SUBSIDIARY OR
AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY
CLAIM OF INJURY OR DAMAGE.

 

38



--------------------------------------------------------------------------------

LANDLORD’S INITIALS:                        TENANT’S INITIALS:
                    

 

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease with the intent
to be legally bound thereby, to be effective as of the Effective Date.

 

LANDLORD:

 

BR3 PARTNERS

By:

 

/s/ Jim Rees

--------------------------------------------------------------------------------

Its:

  Partner

Dated:

  3/11/05

TENANT:

ALPHASMART, INC.

a DELAWARE CORPORATION

By:

 

/s/ Ketan D. Kothari

--------------------------------------------------------------------------------

    Ketan D. Kothari

typed or printed name

Title:

  CEO

By:

 

/s/ Manish D. Kothari

--------------------------------------------------------------------------------

    Manish D. Kothari

typed or printed name

Title:

  President

Dated:

  March 9, 2005

 

40



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B



--------------------------------------------------------------------------------

EXHIBIT F

 

LANDLORD SERVICES

 

Intentionally left blank



--------------------------------------------------------------------------------

EXHIBIT D

 

MEMORANDUM OF COMMENCEMENT DATE

 

(Tenant Improvements)

 

Landlord:                        

 

Tenant:                           

 

Project:                           

 

Premises:                        

 

In connection with that certain Office Lease dated                     , the
undersigned hereby certify as follows:

 

1. That the undersigned Tenant occupies the above-described Premises consisting
of approximately              rentable square feet.

 

2. That the Lease Term commenced (and the Commencement Date occurred) on
            , and, unless sooner terminated pursuant to the terms of said Office
Lease, shall expire on             .

 

3. That Tenant’s obligation to pay Base Monthly Rent in the amount of
$             commenced [or will commence] on             .

 

4. That a security deposit of $             has been paid by Tenant to Landlord.

 

5. That all construction to be performed by Landlord under said Office Lease is
complete and the Premises has been accepted by Tenant in good and sanitary
order, condition and repair in its present “as-is” condition with the only
exceptions being the following Punch List items:             .

 

LANDLORD   TENANT

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

  Name:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

  Its:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT C

 

WORK LETTER

 

Tenant to accept Premises in its “As-Is” condition;

no Tenant Improvements of any kind being provided by Landlord, except as
follows:

 

1. Landlord shall provide up to $50,000 in interior design upgrades to the
Premises as set forth in a design program to be provided by Reel Grobman
Architects as reasonably directed by Tenant and approved by Landlord. Landlord
shall pay for the reasonable design fees of Reel Grobman to provide such service
at Landlord’s expense not to exceed $4,000.00.

 

2. In addition Landlord shall construct the following at Landlord’s expense:

 

  A. Two new offices on the second floor and one new office on the first floor
per a mutually agreeable floor plan provided by Reel Grobman

 

  B. Repairs to existing HVAC system on the second floor in order to improve the
balance of the HVAC system

 

  C. Repair the squeaks on the second floor

 

  D. Install separate HVAC zone and thermostat in the first floor board room



--------------------------------------------------------------------------------

LEASE RIDER NO. ONE

 

(Option to Extend - Fair Market Value)

 

This Lease Rider No. One (“Rider”) is attached to and made a part of that
certain Office Lease dated February 26, 2005 (“Lease”), by and between BR3
Partners, as “Landlord”, and AlphaSmart, Inc. a California corporation, as
“Tenant”, for certain Premises known as 973 University Ave., Los Gatos,
California. The capitalized terms used and not otherwise defined herein shall
have the same definitions as set forth in the Lease. The provisions of this
Rider shall supersede any inconsistent or conflicting provisions of the Lease.

 

OPTION TO EXTEND

 

1. In General. Landlord hereby grants to Tenant one (1) option (the “Option”) to
extend the Lease Term for an additional term of three (3) years commencing when
the initial Lease Term expires (“Extended Term”) provided that no uncured Event
of Tenant’s Default exists at the time of Tenant’s exercise of the Option.
Tenant shall exercise such Option, if at all, by giving Landlord written notice
of such exercise not less than one hundred eighty (180) days and not more than
two hundred seventy (270) days prior to the expiration of the initial Lease
Term. If the Option is properly exercised, the Lease Term shall be extended for
a period of three (3) years on all of the terms and conditions of the Lease,
except that (i) the Base Monthly Rent payable by Tenant under the Lease during
the Extended Term shall be the then-current fair market rental value for the
Premises as of the commencement date of the Extended Term, as determined below,
and (ii) Landlord shall be entitled to impose parking charges on Tenant during
the Extended Term at the rates then-being charged for parking by landlords of
similar projects located in the vicinity of the Project (“Prevailing Parking
Charges”). If Tenant properly exercises the Option, the term “Lease Term” as
used in the Lease shall be deemed to include the Extended Term, unless specified
otherwise herein or in the Lease.

 

2. Personal Option. The Option is personal to AlphaSmart, Inc. and shall not be
assignable or transferable to any assignee of Tenant or any sublessee of all or
any portion of the Premises, whether voluntarily or involuntarily or whether by
operation of law or otherwise. If Tenant subleases or assigns or otherwise
transfers any interest under the Lease prior to the exercise of the Option, the
Option shall lapse. If Tenant subleases or assigns or otherwise transfers any
interest under the Lease after the exercise of the Option but prior to the
commencement of the Extended Term, the Option shall, at Landlord’s election,
lapse and the Lease Term shall expire as if the Option was not exercised.

 

3. Determination of Base Monthly Rent. Base Monthly Rent for the Extended Term
shall be at fair market rental value, determined as follows:

 

(a) Landlord shall deliver to Tenant written notice of Landlord’s determination
of fair market rental value within thirty (30) days after Landlord receives
notice from Tenant that Tenant has exercised the Option.

 

(b) If Tenant disputes Landlord’s determination of the fair market rental value
as contained in Landlord’s notice, Tenant shall notify Landlord in writing
within ten (10) days of its receipt of Landlord’s determination, which notice
shall set forth Tenant’s determination of the fair market rental value. Should
Tenant timely notify Landlord as aforesaid, Landlord and Tenant shall attempt to
resolve their differences within ten (10) days following Landlord’s receipt of
Tenant’s notice. Should Tenant fail to timely notify Landlord as aforesaid, then
Landlord’s determination of fair market rental value as contained in Landlord’s
notice shall constitute the Base Monthly Rent for the Extended Term.

 

(c) Should Tenant timely notify Landlord as aforesaid and if Landlord and Tenant
cannot agree on fair market rental value during such ten (10) day period,
Landlord and Tenant shall each appoint a disinterested M.A.I. appraiser
experienced in appraising similar space in the county in which the Premises are
located and give notice of such appointment to the other within ten (10) days
after the preceding ten (10) day period. If either Landlord or Tenant shall fail
timely to appoint an appraiser, then the single appraiser appointed by one party
shall proceed to make the determination of fair market rental value. Such
appraiser(s) shall, within thirty (30) days after the appointment of the last of
them to be appointed, complete their written determinations of fair market
rental value and furnish the same to Landlord and Tenant. Each party shall pay
the fees and costs of the appraiser appointed by it. If the valuations vary by
5% or less of the lower value, the fair market rental value shall be the average
of the two valuations.

 

(d) If the valuations vary by more than 5% of the lower value, the two
appraisers shall, within ten (10) days after submission of the last appraisal
report, appoint a third disinterested M.A.I. appraiser experienced in appraising
similar space in the county in which the Premises are located. If the two
appraisers shall be unable to agree in a timely manner on the selection of the
third appraiser, then either appraiser, on behalf of both, may request
appointment of such third disinterested M.A.I. appraiser by the presiding judge
of the Superior Court of the county in which the Premises are located or through
the American Arbitration Association process. Such third appraiser shall, within
thirty (30) days after appointment, select one of the two valuations submitted
by the first two appraisers as such third appraiser’s determination of fair
market value, and shall submit such decision to Landlord and Tenant. The fair
market rental value of the Premises as determined by the third appraiser shall
be controlling. All fees and costs incurred in connection with the determination
of fair market rental value by the third appraiser shall be paid one-half by
Landlord and one-half by Tenant.



--------------------------------------------------------------------------------

(e) For purposes of this Rider, the fair market rental value of the Premises
shall take into consideration all current market factors, including, without
limitation, the quality, size and location of the Premises, and shall
incorporate customary or market rate increases during the Extended Term.

 

(f) Notwithstanding the foregoing, in no event shall the Base Monthly Rent
payable by Tenant during the Extended Term be less than the full unabated Base
Monthly Rent payable by Tenant for the last month of the initial Lease Term.

 

(g) Prevailing Parking Charges shall be determined in the same manner and at the
same times as set forth under this Section 3 above with respect to the fair
market rental value of the Premises.



--------------------------------------------------------------------------------

EXHIBIT G

 

RULES & REGULATIONS

 

1. No sign, placard, picture, advertisement, name or notice shall be inscribed,
displayed, or printed or affixed on or to any part of the outside or inside of
the Building without the written consent of Landlord first had and obtained and
Landlord shall have the right to remove any such sign, placard, picture,
advertisement, name or notice without notice to and at the expense of Tenant.

 

All approved signs or lettering on doors shall be printed, painted, affixed or
inscribed at the expense of Tenant by a person approved of by Landlord.

 

Tenant shall not place anything or allow anything to be placed near the glass of
any window, door, partition or wall which may appear unsightly from outside the
Premises; provided, however, that Landlord may furnish and install a Building
standard window covering at all exterior windows. Tenant shall not without prior
written consent of Landlord cause or otherwise sunscreen any window.

 

2. The sidewalks, halls, passages, exits, entrances, elevators and stairways
shall not be obstructed by any of the tenants or used by them for any purpose
other than for ingress and egress from their respective Premises.

 

3. Tenant shall not alter any lock or install any new or additional locks or any
bolts on any doors or windows of the Premises.

 

4. Tenant shall not allow any chairs with wheels or casters to be used without a
carpet protector or chairmat. Failure to follow this requirement which results
in carpet damage could result in Tenant being charged for replacement of the
carpet.

 

5. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed and no foreign
substance of any kind whatsoever shall be thrown therein and the expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by Tenant who, or whose employees or invitees shall have caused it.

 

6. Tenant shall not overload the floor of the Premises or in any way deface the
Premises or any part thereof.

 

7. No furniture, freight or equipment of any kind shall be brought in the
Building without the prior notice to Landlord and all moving of the same into or
out of the Building shall be done in such manner as Landlord shall designate.
Landlord shall have the right to prescribe the weight, size and position of all
safes and other heavy equipment brought into the Building and also the times and
manner of moving the same in and out of the Building. Safes or other heavy
objects shall, if considered necessary by Landlord, stand on supports of such
thickness as is necessary to properly distribute the weight. Landlord will not
be responsible for loss of or damage to any such safe or property from any cause
and all damage done to the Building by moving or maintaining any such safe or
other property shall be repaired at the expense of Tenant.

 

8. Tenant shall not use, keep or permit to be used or kept any foul or noxious
gas or substance in the Premises, or permit or suffer the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building by reason or noise, odors and/or vibrations, or
interfere in any way with other tenants or those having business therein, nor
shall any animals or birds be brought in or kept in or about the Premises or the
Building.

 

9. No cooking, except by microwave oven, shall be done or permitted by any
Tenant on the Premises, nor shall the Premises be used for the storage of
merchandise, for washing clothes, for lodging, or for any improper,
objectionable or immoral purposes.

 

10. Tenant shall not use or keep in the Premises of the Building any kerosene,
gasoline, or inflammable or combustible fluid or material, or use any method of
heating or air conditioning other than that supplied by Landlord.

 

11. Landlord will direct electricians as to where and how telephone and
telegraph wires are to be introduced. No boring or cutting for wires will be
allowed without the consent of Landlord. The locations of telephones, call boxes
and other office equipment affixed to the Premises shall be subject to the
approval of Landlord.

 

12. Intentionally Deleted

 

13. Landlord reserves the right to exclude or expel from the Building any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
the rules and regulations of the Building.

 

14. Intentionally Deleted

 

15. Landlord shall have the right, exercisable without notice and without
liability to Tenant, to change the name and street address of the Building of
which the Premises are a part.

 

16. Tenant shall not disturb, solicit, or canvass any occupant of the Building
and shall cooperate to prevent the same.



--------------------------------------------------------------------------------

17. Intentionally Deleted

 

18. Intentionally Deleted

 

19. Intentionally Deleted

 

20. Intentionally Deleted

 

21. Landlord reserves the right to amend or supplement the foregoing Rules and
Regulations and to adopt and promulgate additional rules and regulations
applicable to the Project, the Building and/or the Premises.

 

22. Neither Landlord nor Landlord’s Agents or any other person or entity shall
be responsible to Tenant or to any other person for the violation of these or
other Rules and regulations by any other tenant or other person. Tenant shall be
deemed to have read these Rules and Regulations and to have agreed to abide by
them as a condition precedent, waivable only by Landlord, to Tenant’s occupancy
of the Premises.



--------------------------------------------------------------------------------

EXHIBIT E

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

THIS AGREEMENT is entered into as of the      day of
                            ,         , by and between
                            , a                              (the
“Beneficiary”),                             , a                             
(the “Tenant”) and                             , a                             
(the “Landlord”).

 

WITNESSETH

 

A. Tenant has entered into a certain lease dated                             ,
             (the “Lease”) with Landlord covering certain spaces (the
“Premises”) located in and upon the real property described in Schedule 1
attached hereto (the “Property”);

 

B. Beneficiary is the holder of a mortgage loan (the “Loan”) to Landlord in the
amount of                      Dollars ($            ) which is secured by a
                     (the “Deed of Trust”) covering the Property;

 

C. The parties hereto desire expressly to confirm the subordination of the Lease
to the lien of the Deed of Trust, it being a requirement by Beneficiary that the
lien and charge of the Deed of Trust be unconditionally and at all times prior
and superior to the leasehold interests and estates created by the Lease; and

 

D. Tenant has requested that Beneficiary agree not to disturb Tenant’s
possessory rights in the Premises in the event Beneficiary should foreclose the
Deed of Trust, provided that Tenant is not in default under the Lease and
provided that Tenant attorns to Beneficiary or the purchaser at any foreclosure
or Trustee’s sale of the Property.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and of
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:

 

1. Notwithstanding anything to the contrary set forth in the Lease, the Lease
and the leasehold estate created thereby and all of Tenant’s rights thereunder
shall be and shall at all times remain subject, subordinate to the Deed of Trust
and the lien thereof and all rights of Beneficiary thereunder and to any and all
renewals, modifications, consolidations, replacements and extensions thereof.

 

2. Tenant hereby declares, agrees and acknowledges that:

 

A. Beneficiary would not have agreed to recognize the Lease without this
Agreement; and

 

B. Beneficiary, in making disbursements pursuant to the agreements evidencing
and securing the Loan, is under no obligation or duty to oversee or direct the
application of the proceeds of such disbursements and such proceeds may be used
by Landlord for purposes other than improvement of the Premises.

 

3. In the event of foreclosure of the Deed of Trust, or upon a sale of the
Property pursuant to the Trustee’s power of sale contained therein, or upon a
transfer of the Property by deed in lieu of foreclosure, then so long as Tenant
is not in default under any of the terms, covenants, or conditions of the Lease,
the Lease shall continue in full force and effect as a direct lease between the
succeeding owner of the Property and Tenant, upon and subject to all of the
terms, covenants and conditions of the Lease for the balance of the term of the
Lease. Tenant hereby agrees to attorn to and accept any such successor owner as
landlord under the Lease, and to be bound by and perform all of the obligations
imposed by the Lease and Beneficiary or any such successor owner of the Property
will not disturb the possession of Tenant, and will be bound by all of the
obligations imposed by the Lease upon the landlord thereunder; provided,
however, that the Beneficiary, or any purchaser at a trustee’s or sheriff’s sale
or any successor owner of the Property shall not be:

 

A. liable for any act or omission of a prior landlord (including Landlord); or

 

B subject to any offsets or defenses which the Tenant might have against any
prior landlord (including Landlord); or

 

C. bound by any rent or additional rent which the Tenant might have paid in
advance to any prior landlord (including Landlord) for a period in excess of one
month; or

 

D. bound by any agreement or modification of the Lease made without the written
consent of the Beneficiary; or



--------------------------------------------------------------------------------

E. liable or responsible for or with respect to the retention, application
and/or return to Tenant of any security deposit paid to any prior lessor
(including Landlord), whether or not still held by such prior lessor, unless and
until Beneficiary or such other purchaser has actually received for its own
account as lessor the full amount of such security deposit; or

 

F. bound by or liable under any representations, warranties, covenants or
indemnities made to Tenant by any prior landlord (including Landlord) regarding
Hazardous Materials (as defined in the Lease); or

 

G. obligated to construct the building in which the Premises are located or any
improvements for Tenant’s use.

 

4. Upon the written request of Beneficiary at the time of a foreclosure,
Trustee’s sale or deed in lieu thereof or at any time thereafter, the parties
agree to execute a lease of the Premises upon the same terms and conditions as
the Lease between Landlord and Tenant, which lease shall cover any unexpired
term of the Lease existing prior to such foreclosure, Trustee’s sale or
conveyance in lieu of foreclosure.

 

5. Tenant agrees to give to Beneficiary, by registered mail, a copy of any
notice or statement served upon Landlord. Tenant agrees not to exercise any
rights of termination available by virtue of a default unless (i) Landlord shall
have failed to cure such default, and (ii) following expiration of the
applicable period under the Lease for cure by Landlord of such default, Tenant
shall have furnished to Beneficiary notice of Landlord’s failure to cure such
default and afforded Beneficiary an additional thirty (30) days following
receipt of such notice within which to cure such default, or if such default
cannot be cured within that time, then such additional time as may be necessary
if within such thirty (30) days Beneficiary has commenced and is diligently
pursuing the remedies necessary to cure such default (including, but not limited
to, commencement of foreclosure proceedings if necessary to effect such cure),
in which event such right, if any, as Tenant might otherwise have to terminate
the Lease shall not be exercised while such remedies are being so diligently
pursued.

 

6. Landlord, as landlord under the Lease and trustor under the Deed of Trust,
agrees for itself and its heirs, successors, and assigns, that: (i) this
Agreement does not constitute a waiver by Beneficiary of any of its rights under
the Deed of Trust or in any way release Landlord from its obligation to comply
with the terms, provisions, conditions, covenants, agreements and clauses of the
Deed of Trust; and (ii) the provisions of the Deed of Trust remain in full force
and effect and must be complied with by Landlord, if Beneficiary so requires.

 

7. Tenant acknowledges that it has notice that the Lease and the rent and all
other sums due thereunder have been assigned or are to be assigned to
Beneficiary as security for the Loan secured by the Deed of Trust. In the event
the Beneficiary notifies Tenant of a default under the Deed of Trust and demands
that Tenant pay its rent and all other sums due under the Lease to the
Beneficiary, Tenant agrees that it will honor such demand and pay its rent and
all other sums due under the Lease directly to the Beneficiary or as otherwise
required pursuant to such notice.

 

8. All notices hereunder shall be deemed to have been duly given if mailed by
United States registered or certified mail with return receipt requested,
postage prepaid, to Beneficiary at the following address (or at such other
address as shall be given in writing by Beneficiary to the Tenant) and shall be
deemed complete upon any such mailing:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Attention:

 

 

--------------------------------------------------------------------------------

with a copy

to:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

9. This Agreement supersedes any inconsistent provisions of the Lease.

 

10. This Agreement shall inure to the benefit of the parties hereto, their
successors and permitted assigns; provided, however, that in the event of the
assignment or transfer of the interest of Beneficiary, all obligations and
liabilities of Beneficiary under this Agreement shall terminate, and thereupon
all such obligations and liabilities shall be the responsibility of the party to
whom Beneficiary’s interest is assigned or transferred.

 

11. Tenant agrees that this Agreement satisfies any condition or requirement in
the Lease relating to the granting of a non-disturbance agreement.

 

12. This Agreement shall be governed by and construed in accordance with the
laws of the State of California.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first set forth above.

 

“Beneficiary”   “Landlord”

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

a                                                                               
a                                                                               
    By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Printed       Printed     Name:  

 

--------------------------------------------------------------------------------

  Name:  

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

  Title:  

--------------------------------------------------------------------------------

“Tenant”        

 

,

--------------------------------------------------------------------------------

        a                                      
                                               By:  

 

--------------------------------------------------------------------------------

        Printed             Name:  

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

       